EXHIBIT 10.02


ASSET PURCHASE AGREEMENT

BY AND AMONG

     PAINCARE HOLDINGS, INC., PAINCARE SURGERY CENTERS III, INC.,

CENTER FOR PAIN MANAGEMENT ASC, LLC,
AND ITS

MEMBERS

Dated as of September 26, 2005


 


--------------------------------------------------------------------------------

TABLE OF CONTENTS           Page      1.  PURCHASE AND SALE OF ASSETS  1    1.1 
Assets to be Transferred    1    1.2  Excluded Assets    4    2.  ASSUMPTION OF
LIABILITIES  4    2.1  Liabilities to be Assumed  4    2.2  Liabilities Not to
be Assumed  5    2.3  Taxes Arising from Transaction  5    2.4  Income and
Franchise Taxes  5    2.5  Product, Medical Malpractice and Service Liability 
5    2.6  Litigation Matters    5    2.7  Infringements    5    2.8  Transaction
Expenses    5    2.9  Liability For Breach    5    2.10  Liabilities to
Affiliates    6    2.11  Violation of Laws or Orders  6    3.  PURCHASE PRICE -
PAYMENT  6    3.1  Purchase Price Consideration  6    3.2  Closing
Consideration    6    3.3  Payment of Closing Consideration  6    3.4  Closing
Time Adjustments  7    3.5  Promissory Note and Guaranty  9    3.6  Allocation
of Purchase Price  9    3.7  Escrow Agreement and Transition Management
Services  9    4.  REPRESENTATIONS AND WARRANTIES OF SELLERS  10    4.1 
Organization; Authority    10    4.2  No Violation    10    4.3  Appraisal
Reports    11    4.4  Compliance With Laws and Orders  11    4.5  Title to and
Condition of Properties  12    4.6  Insurance    13    4.7  Contracts and
Commitments  14    4.8  Employee Benefit Plans    16    4.9  Intellectual
Property    16    4.10  Product Warranty and Product Liability  16    4.11 
Assets Necessary to Business  17    4.12  No Brokers or Finders    17    4.13 
Financial Statements    17    4.14  Conduct Since Date of Recent Balance Sheet 
17    4.15  Company and Affiliates    18     MIA 300140-7.064049.0030  -i-   



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)         Page        4.16  Liabilities    18   
4.17  Accounts Receivable    19    4.18  Environmental Matters    19    4.19 
Personnel    20    4.20  Bank Accounts    21    4.21  Tax Matters    21    4.22 
Litigation    22    4.23  Health Care Compliance    22    4.24  Fraud and Abuse 
  22    4.25  Rates and Reimbursement Policies  23    4.26  Medical Staff    23 
  4.27  Medical Providers    24    4.28  Third-party Payors    25    4.29 
Disclosure    25    4.30  Corporate Practice or Fee Splitting  25    4.31  Staff
Privileges    25    4.32  Securities Representation  25    4.33  HIPAA    27   
4.34  Improper and Other Payments  27    4.35  Medical Waste    27    4.36 
Transfer of Custody of Patient Medical Records  28    4.37  Certain
Representations with respect to the Centers  28    5.  REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER  28    5.1  Organization of PainCare and Subsidiary 
29    5.2  Authorization of Transaction  29    5.3  PainCare Shares    29   
5.4  No Conflicts; Consents    29    5.5  Consents    30    5.6  Brokers    30 
  5.7  Full Disclosure    30    6.  RESTRICTIVE COVENANTS    30    6.1 
Restricted Period    30    6.2  Confidentiality, Press Releases, and Public
Announcements  32    6.3  Bulk Sales Compliance    33    7.  FURTHER COVENANTS
OF SELLERS  33    7.1  Access to Information and Records  33    7.2  Maintain
Organization    33    7.3  No Breach    33    7.4  Maintenance of Insurance  33 
  -ii-   



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)         Page        7.5  Consents    33    7.6 
Other Action    33    7.7  Disclosure    34    8.  CONDITIONS PRECEDENT TO
PURCHASER’S OBLIGATIONS  34    8.1  Representations and Warranties True on the
Closing Time  34    8.2  Compliance With Agreement  34    8.3  Absence of
Litigation    34    9.  CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS  35    9.1 
Representations and Warranties True on the Closing Time  35    9.2  Compliance
With Agreement  35    10.  CLOSING    35    10.1  Closing    35    10.2 
Documents to be Delivered by the Sellers  36    10.3  Documents to be Delivered
by the Purchaser  37    11.  POST-CLOSING COVENANTS  37    11.1  General    37 
  11.2  Option Agreement    38    11.3  Tax Returns    38    11.4  Transition   
38    11.5  Litigation Support    38    12.  REGISTRATION    38    13.  SURVIVAL
AND INDEMNIFICATION  38    13.1  Survival of Representations and Warranties  38 
  13.2  Indemnification Provisions for the Benefit of PainCare and the       
Subsidiary    39    13.3  Indemnification Provisions for the Benefit of the
Sellers  39    13.4  Matters Involving Third Parties  39    13.5  Limitation   
40    14.  MISCELLANEOUS    41    14.1  Disclosure Schedules    41    14.2 
Assignment; Parties in Interest  41    14.3  Notice    41    14.4  Entire
Agreement    42    14.5  Counterparts    42       -iii-   



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)       Page        14.6  Headings  43    14.7 
Governing Law; Jurisdiction  43    14.8  Attorneys’ Fees  43    14.9  Amendments
and Waivers  43    14.10  Severability  43    14.11  Expenses  43    14.12 
Further Assurances  43    14.13  Construction  44    14.14  Survival  44   
14.15  Incorporation of Exhibits and Schedules  44    15.  DEFINITIONS  44 


 

-iv-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT


     THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into effective
the 26th day of September, 2005 (the “Execution Date”), by and among MARK H.
COLEMAN, M.D. (“Dr. Coleman”), PRABAAL DEY, M.D. (“Dr. Dey”), MARC A. LOEV, M.D.
(“Dr. Loev”), LESTER A. ZUCKERMAN, M.D. (“Dr. Zuckerman”), CENTER FOR PAIN
MANAGEMENT ASC, LLC, a Maryland limited liability company (the “Company”),
PAINCARE HOLDINGS, INC., a Florida corporation (“PainCare”) and its wholly owned
subsidiary, PAINCARE SURGERY CENTERS III, INC., a Florida corporation (the
“Subsidiary”). Dr. Dey, Dr. Loev, Dr. Coleman and Dr. Zuckerman are sometimes
referred to herein as the “Members.” The Company and the Members are sometimes
referred to herein as the “Sellers” and PainCare and the Subsidiary are
sometimes referred to herein as the “Purchaser.” The Purchaser and the Sellers
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

W I T N E S S E T H:


     A. The Company owns and operates four (4) Medicare certified and state
licensed ambulatory surgical centers that are located at the following
locations: (i) 11921 Rockville Pike, Suite 505, Rockville, Maryland 20852; (ii)
3901 Greenspring Avenue, Suite 304, Baltimore, Maryland 21211; (iii) 1150
Professional Court, Suite L, Hagerstown, Maryland 21740; and (iv) 305 Hospital
Drive, Suite 304, Glen Burnie, Maryland 21061 (collectively, the “Centers”).

     B. The Company desires to sell and the Purchaser desires to buy
substantially all of the assets, properties, rights, and claims of the Company
and the Centers, which assets, properties, rights and claims shall collectively
be referred to herein as the “Business.”

     C. The Members own one hundred percent (100%) of the total issued and
outstanding membership interests of the Company, free and clear of any and all
Liens (as defined in Section 4.5(a) below).

     NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained and the sum of ten dollars ($10.00) and other good and valuable
consideration paid by the Purchaser to the Company, the receipt and sufficiency
of which are hereby acknowledged by the Company, it is mutually covenanted and
agreed by the parties hereto as follows:

1. PURCHASE AND SALE OF ASSETS

1.1 Assets to be Transferred. Subject to the terms and conditions of this
Agreement, on the Closing Time (as defined in Section 10.1 below), and except as
otherwise stated, the Subsidiary shall purchase, and the Company shall sell,
transfer,


--------------------------------------------------------------------------------

convey, assign, and deliver to Subsidiary, all of the Company’s Business rights,
claims and assets (of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued, contingent or
otherwise, and wherever situated other than the Excluded Assets specified in
Section 1.2 below) which are used, held for use or acquired or developed for use
by the Company in the Business, or developed in the course of conducting the
Business or by Persons employed by the Company in the Business (collectively the
“Purchased Assets”), free and clear of any and all Liens other than those Liens
set forth on Disclosure Schedule 4.5(a) . The Purchased Assets shall include,
without limitation, all the following assets or rights of the Company, to the
extent so used, held, acquired or developed in the Business:

     (a) Cash and Cash Equivalents and Accounts Receivable. All cash, cash
equivalents, and the Accounts Receivable of the Company as of the Closing Time,
including without limitation those described in Disclosure Schedule 1.1(a);

     (b) Personal Property. All of the Company’s rights in, to and under all,
instruments, equipment, furniture, machinery and other items of tangible
personal property including, without limitation, the personal property leases
described in the Disclosure Schedule 1.1(b);

     (c) Inventory. All inventories including, without limitation, supplies,
merchandise and durable medical equipment, together with related packaging and
delivery materials (collectively the “Inventory”);

     (d) Books and Records. All books and records of the Company, including
without limitation, all credit records, payroll records, computer records,
computer programs, contracts, agreements, operating manuals, schedules of
assets, correspondence, books of account, files, papers, books and all other
public and confidential business records but excluding the Company’s corporate
minute books and tax records (together the “Business Records”), whether such
Business Records are in hard copy form or are electronically or magnetically
stored;

     (e) Intellectual Property. The Company’s interest in all of its
Intellectual Property. As used herein, the term “Intellectual Property” shall
mean and include: (i) all trademark rights, business identifiers, trade dress,
logos, service marks, trade names and brand names, all registrations thereof and
applications therefore and all goodwill associated with the foregoing; (ii) all
copyrights, copyright registrations and copyright applications, and all other
rights associated with the foregoing and the underlying works of authorship;
(iii) all patents and patent applications, and all international proprietary
rights associated therewith; (iv) all contracts or agreements granting any
right, title, license or privilege under the intellectual property rights of any
third party; (v) all inventions, mask works and mask work registrations,
know-how, discoveries, improvements, designs, trade secrets, shop and royalty
rights, employee covenants and agreements respecting intellectual property and
non-competition and all other types of intellectual property; (vi) all computer
software (including all data and related documentation); (vii) all other
proprietary rights; (viii) all copies and tangible

- 2 -


--------------------------------------------------------------------------------

embodiments of the foregoing (in whatever form or medium); and (ix) all claims
for infringement or breach of any of the foregoing;

     (f) Contracts. All of the Company’s rights in, to and under all contracts,
agreements, license agreements, purchase orders and sales orders (hereinafter
“Contracts”) of the Company as it relates to the Business (third party payors,
licenses, etc.). To the extent that any Contract for which assignment to
Subsidiary is provided herein is not assignable without the consent of another
party, this Agreement shall not constitute an assignment or an attempted
assignment thereof if such assignment or attempted assignment would constitute a
breach thereof. The Sellers and the Purchaser agree to use their reasonable best
efforts (without any requirement on the part of the Purchaser to pay any money
or agree to any change in the terms of any such Contract) to obtain the consent
of such other Party to the assignment of any such Contract to the Subsidiary in
all cases in which such consent is or may be required for such assignment. If
any such consent shall not be obtained prior to the Closing Time, the Sellers
agree to cooperate with the Purchaser in any reasonable arrangement designed to
provide for the Purchaser the benefits intended to be assigned to Subsidiary
under the relevant Contract, including enforcement at the cost and for the
account of the Purchaser of any and all rights of the Sellers against the other
Party thereto arising out of the breach or cancellation thereof by such other
Party or otherwise. If and to the extent that such arrangement cannot be made,
the Purchaser, upon notice to the Sellers, shall have no obligation pursuant to
Section 2.1 or otherwise with respect to any such Contract and any such Contract
shall not be deemed to be a Purchased Asset hereunder;

     (g) Computer Software. To the extent transferable by the Company, all
computer programs and other software, documentation and related property and
information of the Company;

     (h) Licenses; Permits. To the extent transferable by the Company, all
franchises, licenses, permits, certificates, approvals and other governmental
authorizations necessary to own and operate any of the Purchased Assets, a
complete and correct list of which is set forth in the Disclosure Schedule
1.1(h) (the “Licenses”);

     (i) General Intangibles. All causes of action arising out of occurrences
before or after the Closing Time, and other intangible rights and assets;

     (j) Telephone Numbers. All of the Company’s right, title and interest in,
to and under all telephone numbers used in connection with its Business,
including all extensions thereto;

     (k) Warranties. All rights in, to and under all representations,
warranties, covenants and guaranties made or provided by third parties to or for
the benefit of the Company with respect to any of the Purchased Assets;

     (l) Prepaids. All of the Company’s prepaid expenses, prepaid insurance,
deposits and other similar items (“Prepaid Items”);

- 3 -


--------------------------------------------------------------------------------

     (m) Leasehold Improvements. All rights, titles and interests in, to and
under all structures, fixtures, landings, constructions in progress,
improvements, betterments, installations, and additions constructed or located
on or attached or affixed to the leasehold estates conferred on the Company
under or by virtue of, all real property lease and sublease agreements (such
real property lease and sublease agreements are hereinafter referred to as “Real
Property Leases” which are described on the Disclosure Schedule 1.1(m));

     (n) Patient Information. All of the patient lists, ledgers and information
(“Patient Information”) relating to past and current patients of Seller (a
“Patient” or the “Patients”);

     (o) Other Assets. All other tangible and intangible assets, properties,
rights, and claims in, to or arising from the business of the Business; and

     (p) Facility Agreements. All of the Company’s and Business’ contracts,
agreements and understandings (collectively, the “Facility Agreements”) with any
party regarding the provision of ambulatory surgical services to patients,
including without limitation, all the Facility Agreements with health
maintenance organizations, preferred provider organizations, third-party payors,
independent practice associations, physician hospital organizations, management
services organizations, employers, labor unions, hospitals, clinics, ambulatory
surgery centers, and Medicare and Medicaid intermediaries, (a copy of each of
the Facility Agreements has been provided to Purchaser and is described on the
Disclosure Schedule 1.1(p)) .

     1.2 Excluded Assets. “Excluded Assets” shall mean those assets listed on
the Disclosure Schedule 1.2.

2. ASSUMPTION OF LIABILITIES

     2.1 Liabilities to be Assumed. As used in this Agreement, the term
“Liability” shall mean and include any direct or indirect indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, absolute or
contingent, accrued or unaccrued, due or to become due, asserted or unasserted,
liquidated or unliquidated, secured or unsecured, including, but not in any way
limited to, any liability for Taxes. Subject to the terms and conditions of this
Agreement, on the Closing Time, Subsidiary shall assume or take subject to, as
the case may be, and agrees to perform and discharge the following, and only the
following, Liabilities of the Company:

     (a) Certain Liabilities. Those certain accounts payable and accrued
Liabilities listed in Disclosure Schedule 2.1(a) .

     (b) Contractual Liabilities. Liabilities that relate to periods, events or
circumstances occurring on or after the Closing Time under and pursuant to the
Contracts described in Section 1.1(f), but not as a result of an event that
arose prior to the Closing Time.


--------------------------------------------------------------------------------

     The Liabilities described in subsections 2.1(a), and 2.1(b) above are
hereinafter collectively described as the “Assumed Liabilities.”

     2.2 Liabilities Not to be Assumed. Except as and to the extent specifically
set forth in Section 2.1 above, the Purchaser is not assuming nor buying the
Purchased Assets subject to any Liabilities of the Sellers and all such
Liabilities shall be and remain the responsibility of the Sellers.

     2.3 Taxes Arising from Transaction. The Purchaser is not assuming nor shall
they be responsible for any Taxes applicable to, imposed upon or arising out of
the sale or transfer of the Purchased Assets to the Purchaser and the other
transactions contemplated by this Agreement, including but not limited to any
income, transfer, sales, use, gross receipts or documentary stamp taxes.

     2.4 Income and Franchise Taxes. The Purchaser is not assuming nor shall
they be responsible for any Liability of the Sellers for federal income Taxes
and any state or local income, profit or franchise Taxes (and any penalties or
interest due on account thereof).

     2.5 Product, Medical Malpractice and Service Liability. The Purchaser is
not assuming nor shall they be responsible for any Liability of the Sellers
arising out of or in any way relating to or resulting from, either directly or
indirectly, any medical negligence, malpractice or professional or personal
liability or pharmaceutical, medication or product manufactured, formulated,
mixed, compounded, assembled or sold or any service performed by the Sellers,
its physicians, contractors or any of its employees whether prior to, on, or
after the Closing Time (including any Liability of the Sellers or any of its
physicians, employees, contractors or agents for claims made for injury to
Person, damage to property or other damage, whether made in product liability,
tort, negligence, breach of warranty or otherwise).

     2.6 Litigation Matters. The Purchaser is not assuming nor shall they be
responsible for any Liability of the Sellers with respect to any action, claim,
suit, proceeding, arbitration, investigation or inquiry, whether civil, criminal
or administrative whether same shall occur or arise from matters prior to, on,
or after the Closing Time (“Litigation”).

     2.7 Infringements. The Purchaser is not assuming nor shall they be
responsible for any Liability of the Sellers with respect to a third party for
infringement of such third party’s Intellectual Property whether same shall
occur or arise from matters prior to, on, or after the Closing Time.

     2.8 Transaction Expenses. The Purchaser is not assuming nor shall they be
responsible for any Liabilities incurred by the Sellers in connection with this
Agreement and the transactions contemplated herein.

     2.9 Liability For Breach. The Purchaser is not assuming nor shall they be
responsible for any Liabilities of the Sellers for any breach or failure to
perform any of the Sellers’ covenants and agreements contained in, or made
pursuant to, this Agreement,

- 5 -



--------------------------------------------------------------------------------

or, prior to the Closing, any other contract or agreement, whether or not
assumed hereunder, including breach arising from assignment of contracts
hereunder without consent of third parties.

     2.10 Liabilities to Affiliates. The Purchaser is not assuming nor shall
they be responsible for any Liabilities of the Sellers to its present or former
Affiliates.

     2.11 Violation of Laws or Orders. The Purchaser is not assuming nor shall
they be responsible for any Liabilities of the Sellers for any violation of or
failure to comply with any statute, law, ordinance, rule or regulation
(collectively, “Laws”) or any order, writ, injunction, judgment, plan or decree
(collectively, “Orders”) of any court, arbitrator, department, commission,
board, bureau, agency, authority, instrumentality or other body, whether
federal, state, municipal, foreign or other (collectively, “Government
Entities”) whether same shall occur or arise from matters prior to, on, or after
the Closing Time.

3. PURCHASE PRICE - PAYMENT

     3.1 Purchase Price Consideration. The aggregate purchase price
consideration (the “Purchase Price Consideration”) shall equal Fifteen Million
and No/100 Dollars ($15,000,000), comprised of: (i) the Closing Consideration as
hereafter defined, and (ii) the Promissory Note as hereinafter defined, subject
to the adjustment as provided in Section 3.4 below. Subject to the provisions
set forth in Section 3.3 below, the adjustment as provided in Section 3.4 below,
the provisions set forth in Sections 8, 9 and 10 below, PainCare shall deliver
(or cause the Escrow Agent (as defined in Section 3.7) to deliver the Closing
Consideration and the Promissory Note to the Company.

     3.2 Closing Consideration. The “Closing Consideration” shall equal: (i)
Three Million Seven Hundred Fifty Thousand and No/100 Dollars ($3,750,000) (the
“Closing Cash”), plus (ii) One Million Twenty One Thousand Nine Hundred Forty
Two (1,021,942) PainCare Shares totaling Three Million Seven Hundred Fifty
Thousand and No/100 Dollars ($3,750,000), each share being valued at $3.672 for
purposes of PainCare’s obligation hereunder (the “Closing Shares”).

     3.3 Payment of Closing Consideration. The Closing Consideration shall be
payable as follows:

     (a) Subject to adjustment as provided in Section 3.4 below and the
provisions set forth in Sections 8, 9 and 10 below, PainCare shall deliver (or
cause the Escrow Agent to deliver) the Closing Cash to the Company via wire
transfer on the Closing Time to a bank account(s) designated by the Company. At
least five (5) days prior to the Closing Time, the Company shall notify PainCare
in writing of the bank account(s) to which the Closing Cash shall be wired.

     (b) Subject to adjustment as provided in Section 3.4 below and the
provisions set forth in Sections 8, 9 and 10 below, PainCare shall deliver the
Closing Shares to the Company or alternatively, to the Members as indicated in
an instruction letter from the Company delivered to PainCare.


--------------------------------------------------------------------------------

     3.4 Closing Time Adjustments. The Closing Consideration shall be subject to
adjustment as follows:

     (a) Transaction Related Adjustments. The Closing Cash shall be reduced by
the amount of any cash payments made by the Purchaser with respect to any
expenses which the Sellers request in writing to be paid and the Purchaser
agrees to pay on behalf of the Sellers, all of which are set forth on Disclosure
Schedule 3.4(a) .

    (b) Post Closing Working Capital Adjustment.

     (i) Not more than sixty (60) days after the Closing Time, the Purchaser
shall deliver to Prabaal Dey, M.D. (the “Company Representative”) a net working
capital statement of the Company as of the Closing Time (the “Net Working
Capital Statement”) prepared in accordance with generally accepted accounting
principles (“GAAP”). The Net Working Capital, as defined in Section 3.4(b)(ii),
of the Company reflected on the Net Working Capital Statement is referred to
herein as the “Final Closing Time Working Capital Position.” The cash component
of the Final Closing Time Working Capital Position shall be at least One Hundred
Thousand and No/100 Dollars ($100,000). Subject to Sections 3.4(b)(iv) and (v)
hereof, within ten (10) business days after the delivery of the Net Working
Capital Statement, the Company or the Purchaser as the case may be, shall pay
the Purchaser or the Company as the case may be, the amount by which the Agreed
Closing Time Working Capital Position, as defined in Section 3.4(b)(iii) differs
from the Final Closing Time Working Capital Position by more than Twenty
Thousand and No/100 Dollars ($20,000) (the “Band Amount”). For the avoidance of
doubt, if the Final Closing Time Working Capital Position exceeds the Agreed
Closing Time Working Capital Position by more than Twenty Thousand and No/100
Dollars ($20,000), then the Purchaser shall pay the difference, less the Band
Amount, to the Company. If the Final Closing Time Working Capital is less than
the Agreed Closing Time Working Capital Position by more than Twenty Thousand
and No/100 Dollars ($20,000), then the Company shall pay the difference, less
the Band Amount, to the Purchaser. All payments under this Section 3.4(b)(i), as
applicable, shall be by wire transfer in immediately available funds to a bank
account designated by the Purchaser or the Company, as the case may be.

     (ii) Net Working Capital. For purposes of this Agreement, “Net Working
Capital” shall mean, as of the date of determination, an amount equal to: (a)
the sum of the current assets, including, without limitation, the following
items: (i) cash, (ii) accounts receivable, (iii) inventories and supplies, and
(iii) prepaid expenses; minus (b) the sum of the current liabilities, including,
without limitation, the following items: (i) accounts payable, (ii) employee
liabilities, and (iii) accrued expenses, but excluding the current portion of
long-term debt and capital leases.

     (iii) Agreed Closing Time Working Capital Position. For purposes of this
Agreement, the “Agreed Closing Time Working Capital Position” means the “Net
Working Capital” of the Company, as defined in Section 3.4(b)(ii) at the Closing
Time, which is Eight Hundred Eighty Three Thousand Three Hundred Eight Seven and
No/100 Dollars ($883,387) (with One Hundred Thousand and No/100 Dollars


--------------------------------------------------------------------------------

($100,000) of such Eight Hundred Eighty Three Thousand Three Hundred Eight Seven
and No/100 Dollars ($883,387) being cash).

     (iv) Manner of Payment. Within ten (10) business days (the “Objection
Period”) after the Purchaser’s delivery of the Net Working Capital Statement to
the Company Representative, the Company and Members collectively, shall, in a
written notice to the Purchaser from the Company Representative, either accept
or describe in reasonable detail any proposed adjustment to the Net Working
Capital Statement and the reasons therefore, and shall include pertinent
calculations. If the Company Representative fails to deliver notice of
acceptance or objection to the Net Working Capital Statement before the
expiration of the Objection Period, then the Sellers shall be deemed to have
accepted the Net Working Capital Statement.

     (v) Accounting Firm Review. If, after the Purchaser receives a timely
objection from the Company Representative in accordance with Section 3.4(b)(iv)
above, the Purchaser and the Company Representative are not able to agree on the
Net Working Capital Statement within thirty (30) business days from and after
the receipt by the Purchaser of any timely objections raised by the Company
Representative (the “Discussion Period”), the Purchaser and the Company shall
each have the right to require that such disputed determinations be submitted to
a certified public accounting firm as the Company Representative and the
Purchaser may then mutually agree upon in writing, for computation or
verification in accordance with the provisions of this Agreement, provided the
Company shall pay, as applicable, on the Adjustment Payment Date, the net of the
undisputed portion(s) of the Working Capital Adjustment contemplated by this
Section 3.4(b) . If the Company Representative and the Purchaser cannot mutually
agree on the identity of the accounting firm within ten (10) business days after
the expiration of the Discussion Period, then the Company Representative and the
Purchaser shall each pick a certified public accounting firm within three (3)
business days after the expiration of the ten (10) business day period, and such
two (2) firms shall select the identity of the third accounting firm within
seven (7) business days after the expiration of such three (3) business day
period, which third accounting firm shall be an independent accounting firm
which does not currently provide, and has not provided within the last two (2)
years, services to any of the Sellers or Purchaser. All materials for the third
accounting firm to make a decision shall be provided by the Parties to this
Agreement within five (5) business days after notice of a decision to use such
accounting firm shall have been given. The accounting firm shall deliver its
decision to the Parties to this Agreement within thirty (30) business days after
receipt of the materials.

     (vi) Binding Decision; Expenses. The foregoing provisions for certified
public accounting firm review shall be specifically enforceable by the Parties;
the decision of such accounting firm shall be final and binding upon the
Parties, there shall be no right of appeal from such decision; and such
accounting firm’s fees and expenses for each such disputed determination shall
be borne by the Party whose determination has been modified by such accounting
firm’s report or by all Parties in proportion to the relative amount each
Party’s determination has been modified. Within five (5) business days after
delivery of the Accounting Firm’s decision, the Company shall make the required
payment. Any payments due under this Section 3.4(b) shall bear

- 8 -


--------------------------------------------------------------------------------

interest at LIBOR, as published in the Wall Street Journal, from the Adjustment
Payment Date.

     3.5 Promissory Note and Guaranty. In addition to the Closing Consideration,
the Purchaser shall pay to the Company Seven Million Five Hundred Thousand and
No/100 Dollars ($7,500,000) in the form of a one (1) year promissory note (the
form of which is attached hereto as Exhibit 3.5(a)) delivered to the Company at
the Closing Time (the “Promissory Note”), which shall bear interest at a rate of
three and forty-five hundredths percent (3.45%) per annum. PainCare shall enter
into that certain guaranty (the form of which is attached hereto as Exhibit
3.5(b)), pursuant to which it shall guaranty the payment obligations of the
Purchaser under the Promissory Note (the “Guaranty”).

     3.6 Allocation of Purchase Price. The aggregate Purchase Price
Consideration (including the assumption by the Purchaser of the Assumed
Liabilities) shall be allocated among the Purchased Assets for tax purposes in
accordance with Disclosure Schedule 3.6. The Members and the Purchaser will
follow and use such allocation in all tax returns, filings or other related
reports made by them to any governmental agencies. To the extent that
disclosures of this allocation are required to be made by the Parties to the
Internal Revenue Service (“IRS”) under the provisions of Section 1060 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any regulations
thereunder, the Members and the Purchaser will disclose such reports to the
other prior to filing with the IRS.

     3.7 Escrow Agreement and Transition Management Services. The parties
acknowledge and agree that as of the Execution Date, the parties have entered
into that certain Escrow Agreement, dated of even date herewith, a copy of which
is attached hereto as Exhibit 3.7, and have agreed to Adorno & Yoss, LLP serving
as the escrow agent (the “Escrow Agent”). In connection with the contemplated
closing, commencing on the Execution Date and continuing through the Closing
(the “Transition Period”), Subsidiary shall provide the Company with
transitional management assistance. In consideration therefore and subject to
the Closing, the Subsidiary shall be entitled to a management fee (the
“Transition Management Fee”) during the Transitional Period equal to all of the
financial and economic benefits of the Purchased Assets that accrue during the
Transition Period, including, but in no way limited to, the recognition of the
profits and losses attributable to the Purchased Assets and the right to receive
the revenues and cash flows associated with the Purchased Assets; provided,
however, in the event the Closing is not consummated, the Transition Management
Fee shall be paid by the Subsidiary to the Company and the parties shall return
to the status quo as of the time immediately preceding the Execution Date, as
further contemplated in Section 10.1 below. Notwithstanding anything herein to
the contrary, the transitional management assistance to be provided by
Subsidiary shall not provide Subsidiary with operating or management control of
the Company. Furthermore, during the Transition Period, the Sellers shall not
make any distributions of Company profits or otherwise take any actions outside
the Ordinary Course of Business.

- 9 -


--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF SELLERS

     The Sellers hereby jointly and severally make the following representations
and warranties to the Purchaser, each of which is true and correct on the
Execution Date and shall remain true and correct to and including the Closing
Time, shall be unaffected by any investigation heretofore or hereafter made by
the Purchaser, or any Knowledge of the Purchaser other than as specifically
disclosed and accepted by the Purchaser in the Disclosure Schedules attached
hereto and shall survive the Closing of the transactions provided for herein.

     4.1 Organization; Authority. The Company is a limited liability company
duly organized and validly existing under the laws of the State of Maryland. The
Members own one hundred percent (100%) of the total issued and outstanding
membership interests of the Company free and clear of any and all Liens. The
execution and delivery of this Agreement and the other documents and instruments
to be executed and delivered by the Sellers pursuant hereto and the consummation
of the transactions contemplated hereby and thereby have been duly authorized.
No other or further act or proceeding on the part of the Sellers or any
lienholder or other party is necessary to authorize this Agreement or the other
documents and instruments to be executed and delivered by the Sellers pursuant
hereto or the consummation of the transactions contemplated hereby and thereby.
This Agreement constitutes, and when executed and delivered, the other documents
and instruments to be executed and delivered by the Sellers pursuant hereto will
constitute, valid binding agreements of the Sellers, enforceable in accordance
with their respective terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally,
and by general equitable principles. The Company has filed a certificate of
authorization with and been approved by Maryland Department of Health and Mental
Hygiene for the use of the corporate name, “Center For Pain Management ASC,
LLC”, pursuant to Maryland Annotated Code, Corporation and Association Article,
§§5-101–134.

     4.2 No Violation. Neither the execution and delivery of this Agreement or
the other documents and instruments to be executed and delivered by the Sellers
pursuant hereto, nor the consummation by the Sellers of the transactions
contemplated hereby and thereby (a) will violate any applicable Law or Order,
(b) will require any authorization, consent, approval, exemption or other action
by or notice to any Government Entity or (c) will conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which the Sellers are a party or by which the Sellers are bound
or to which any of the Purchased Assets are subject, or will result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien (as defined in Section 4.5), upon any of the Purchased
Assets under, any term or provision of any contract, commitment, understanding,
arrangement, agreement or restriction of any kind or character to which the
Sellers are a party or by which the Sellers or any of its assets or properties
may be bound or affected.

- 10 -


--------------------------------------------------------------------------------

     4.3 Appraisal Reports. Within the three (3) year period prior to the
Closing, there have been no appraisal reports, surveys or other documents which
evaluate or describe the Business or any of the Purchased Assets which have not
been delivered to the Purchaser.

    4.4 Compliance With Laws and Orders.

     (a) Compliance. The Company, the Business and the Centers (including each
and all of its operations, practices, properties and assets) are in compliance
with all applicable laws and orders, including, without limitation, those
applicable to discrimination in employment, Medicare, insurance billings,
providing of medical services, sales of medication and durable medical
equipment, occupational safety and health, trade practices, competition and
pricing, product warranties, zoning, building and sanitation, employment,
retirement and labor relations, and product advertising. Except as set forth in
Disclosure Schedule 4.4(a), the Sellers have not received notice of any
violation or alleged violation of, and are subject to no Liability for past or
continuing violation of, any laws or orders with respect to the Company and the
operation of the Business. The Sellers and their Affiliates have complied with
all applicable Laws (including rules, regulations, codes, injunctions,
judgments, orders, decrees, and rulings of federal, state, local, and foreign
governments (and all agencies thereof)), and no action, suit, proceeding,
hearing, complaint, claim, demand, notice or investigation has been filed or
commenced, or to the Knowledge of the Sellers, threatened against the Sellers or
the Business alleging any failure so to comply. There are no outstanding notices
of deficiencies relating to the Company or the Business issued by any
governmental authority or third-party payor requiring conformity or compliance
with any applicable law or condition for participation with such governmental
authority or third-party condition for participation with such governmental
authority or third-party payor. The Sellers have not received notice and the
Sellers have no Knowledge or reason to believe that any necessary governmental
authorizations may be revoked or not renewed in the Ordinary Course of Business.

     (b) The operation of the Business as it is now conducted does not, nor does
any condition existing at the Centers, in any manner constitute a nuisance or
other tortuous interference with the rights of any Person or Persons in such a
manner as to give rise to or constitute the grounds for a suit, action, claim or
demand by any such Person or Persons seeking compensation or damages or seeking
to restrain, enjoin or otherwise prohibit any aspect of the conduct of the
Business or the manner in which it is now conducted.

     (c) The Sellers have made all required payments to its unemployment
compensation reserve accounts with the appropriate governmental departments
where it is required to maintain such accounts with respect to the operations of
the Business, and each of such accounts has a positive balance.

     (d) The Sellers have timely filed, in a complete, accurate and correct
manner, all requisite claims and other reports required to be filed in
connection with all state and federal Medicare and Medicaid programs due on or
before the date


--------------------------------------------------------------------------------

hereof. There are no claims, actions, payment reviews, or appeals pending or
threatened before any commission, board or agency, including, without
limitation, any intermediary or carrier, the Centers for Medicare and Medicaid
Services, the Maryland Department of Health and Rehabilitative Services, the
Maryland Board of Medicine or any other state or federal agency with respect to
any Medicare or Medicaid claims filed by the Sellers on or before the Closing
Time or program compliance matters, which would adversely affect the Company,
the Business, the Centers, the Purchased Assets or the consummation of the
transactions contemplated hereby. No validation review or program integrity
review related to the Sellers (other than normal, routine reviews) has been
conducted by any commission, board or agency in connection with the practice of
medicine or any Medicare or Medicaid program, and no such reviews are scheduled,
pending or, threatened against or affecting the Sellers or the consummation of
the transactions contemplated hereby.

     (e) The Sellers have filed when due any and all material cost reports and
other documentation and reports, if any, required to be filed by third-party
payors and governmental agencies in compliance with applicable contractual
provisions and/or laws, regulations and rules.

     (f) Licenses and Permits. The Sellers have all licenses, permits,
approvals, authorizations and consents of all Government Entities and insurance
companies including Medicare and all certificates, licenses and permits required
for the conduct of the Business, all of which are set forth on Disclosure
Schedule 4.4(f) . The Company and the Business (including its operations,
properties and assets) are and have been in compliance with all such permits and
licenses, approvals, authorizations and consents.

4.5 Title to and Condition of Properties.

     (a) Marketable Title. The Company has good and marketable title to all the
Purchased Assets, free and clear of all mortgages, liens (statutory or
otherwise), Security Interests, claims, pledges, licenses, equities, options,
conditional sales contracts, assessments, levies, covenants, reservations,
restrictions, exceptions, limitations, charges or encumbrances of any nature
whatsoever (collectively, “Liens”) except those described in Disclosure Schedule
4.5(a) . None of the Purchased Assets are subject to any restrictions with
respect to the transferability thereof. The Company has complete and
unrestricted power and right to sell, assign, convey and deliver the Purchased
Assets to Subsidiary as contemplated hereby. At Closing, the Subsidiary will
receive good and marketable title to all the Purchased Assets, free and clear of
all Liens of any nature whatsoever except those described in the appropriate
Disclosure Schedule.

     (b) Condition. All tangible assets constituting Purchased Assets hereunder
are located at the Centers and are in good operating condition and repair, free
from any defects (except such minor defects as do not interfere with the use
thereof in the conduct of the normal operations), have been maintained
consistent with the standards generally followed in the industry and are
sufficient to carry on the business of the Company as conducted during the
preceding Fifty (50) months and as


--------------------------------------------------------------------------------

contemplated for the next three (3) years. To the Knowledge of the Sellers, all
buildings and other structures owned or otherwise leased or utilized by the
Company in operating its Business or the Centers are in good condition and
repair and have no structural defects or defects affecting the plumbing,
electrical, sewerage, or heating, ventilating or air conditioning systems.

     (c) No Condemnation or Expropriation. Neither the whole nor any portion of
the Purchased Assets is subject to any order to be sold or is being condemned,
expropriated or otherwise taken by any Government Entities with or without
payment of compensation therefore, nor to Sellers’ Knowledge has any such
condemnation, expropriation or taking been proposed.

     4.6 Insurance. Set forth in Disclosure Schedule 4.6 is a complete and
accurate list and description of all policies of errors and omissions, fire,
liability, product liability, workers compensation, health and other forms of
insurance presently in effect with respect to the Company, the Business and the
Purchased Assets, true and correct copies of which have heretofore been
delivered to the Purchaser. Disclosure Schedule 4.6 contains a description of
all current malpractice liability insurance policies of the Members, the
Company, and the Company’s professional employees and all predecessor policies
in effect. Except as set forth on Disclosure Schedule 4.6: (a) neither the
Company, its professional employees, nor the Members have, during the five (5)
years immediately preceding the Closing Time, filed a written application for
any insurance coverage relating to the Company’s business or property which has
been denied by an insurance agency or carrier; and (b) the Company, its
professional employees and the Members have been continuously insured for
professional malpractice claims during the same period. Disclosure Schedule 4.6
includes, without limitation, the carrier, the description of coverage, the
limits of coverage, retention or deductible amounts, amount of annual premiums,
date of expiration and the date through which premiums have been paid with
respect to each such policy, and any pending claims in excess of Five Thousand
and No/100 Dollars ($5,000). All such policies are valid, outstanding and
enforceable policies and provide insurance coverage for the Company, the
Business, the Centers and the Purchased Assets, of the kinds, in the amounts and
against the risks customarily maintained by organizations similarly situated;
and no such policy (nor any previous policy) provides for or is subject to any
currently enforceable retroactive rate or premium adjustment, loss sharing
arrangement or other actual or contingent liability arising wholly or partially
out of events arising prior to the date hereof. Disclosure Schedule 4.6
indicates each policy as to which (a) the coverage limit has been reached or (b)
the total incurred losses from the beginning of the most recent fiscal year to
date equal twenty-five percent (25%) or more of the coverage limit. No notice of
cancellation or termination has been received with respect to any such policy,
and the Sellers have no information or Knowledge of any act or omission of the
Sellers which could result in cancellation of any such policy prior to its
scheduled expiration date. The Company has not been refused any insurance with
respect to any aspect of the operations of the Business nor has its coverage
been limited by any insurance carrier to which it has applied for insurance or
with which it has carried insurance during the last three (3) years. The Sellers
have duly and timely made all claims it has been entitled to make under each
policy of insurance. There is no claim by the Sellers pending under any such
policies as to which coverage

- 13 -


--------------------------------------------------------------------------------

has been questioned, denied or disputed by the underwriters of such policies,
and the Sellers do not know of any basis for denial of any claim under any such
policy. The Sellers have not received any written notice from or on behalf of
any insurance carrier issuing any such policy that insurance rates therefore
will hereafter be substantially increased (except to the extent that insurance
rates may be increased for all similarly situated risks) or that there will
hereafter be a cancellation or an increase in a deductible (or an increase in
premiums in order to maintain an existing deductible) or non-renewal of any such
policy. Such policies are sufficient in all material respects for compliance by
the Sellers with all requirements of law and with the requirements of all
material contracts to which the Sellers are a party.

4.7 Contracts and Commitments.

     (a) Real Property Lease. Except as set forth in Disclosure Schedule 4.7(a),
the Sellers have no leases of real property used or held for use in connection
with the Business or the Purchased Assets.

     (b) Personal Property Leases. Except as set forth in Disclosure Schedule
4.7(b), the Sellers have no leases of personal property used or held for use in
connection with the Business or the Purchased Assets.

     (c) Purchase Commitments. The Sellers have no purchase commitments in
connection with the Business in excess of Seven Thousand Five Hundred and No/100
Dollars ($7,500) which can not be cancelled by providing at least thirty (30)
days written notice.

     (d) Sales Commitments. The Sellers have no sales contracts or commitments
to customers or distributors in connection with or affecting the Business or the
Purchased Assets. The Sellers have no sales contracts or commitments in
connection with or affecting the Business or the Purchased Assets except those
made in the Ordinary Course of Business, at arm’s length, and no such contracts
or commitments are for a sales price which would result in a loss to the
Company.

     (e) Contracts With Affiliates and Certain Others. Except as set forth on
Disclosure Schedule 4.7(e), the Company has no agreement, understanding,
contract or commitment (written or oral) in connection with or affecting the
Company, the Business, the Centers or the Purchased Assets with any Affiliate or
any other officer, employee, agent, consultant, distributor, dealer or
franchisee.

     (f) Powers of Attorney. The Sellers have not given a power of attorney,
which is currently in effect, to any Person, firm or corporation for any purpose
whatsoever in connection with or affecting the Company, the Business or the
Purchased Assets.

     (g) Loan Agreements. Except as otherwise disclosed in the Disclosure
Schedules, the Company is not obligated under any loan agreement, promissory
note, letter of credit, or other evidence of indebtedness as a signatory,
guarantor or otherwise, which obligation constitutes or gives rise or could by
its terms,


--------------------------------------------------------------------------------

through the giving of notice or any other events short of judgment by a court,
give rise to a Lien against the Company or any Purchased Asset.

     (h) Guarantees. Except as otherwise disclosed in the Disclosure Schedules,
the Company has not guaranteed the payment or performance of any Person, firm or
corporation, agreed to indemnify any Person or act as a surety, or otherwise
agreed to be contingently or secondarily liable for the obligations of any
Person, in connection with the Business or in any other way which affects the
Business, the Centers or the Purchased Assets.

     (i) Government Contracts. Except as otherwise disclosed in the Disclosure
Schedules, the Sellers are not a party to any contract with any governmental
body.

     (j) Burdensome or Restrictive Agreements. The Company is not a party to,
nor is it bound by, any agreement, deed, lease or other instrument in connection
with or affecting the Business or the Purchased Assets which is so burdensome as
to materially affect or impair the Company or the operation of the Business.
Without limiting the generality of the foregoing, the Sellers are not a party
to, nor are they bound by, any such agreement requiring the Sellers to assign
any interest in any trade secret or proprietary information constituting
Purchased Assets hereunder, or prohibiting or restricting the Sellers in their
operation of the Business from competing in any business or geographical area or
soliciting customers or otherwise restricting them from carrying on the Business
anywhere in the world.

     (k) Indemnification Claims. Disclosure Schedule 4.7(k) sets forth all
claims made by the Sellers relating to any Contract or agreement to purchase
assets by the Sellers for the benefit of the Company.

     (l) Suppliers and Payors. Except as set forth in Disclosure Schedule
4.7(l), the Company does not have any supplier from whom it purchased more than
ten percent (10%) of the total amount of goods and services which it purchased
during its most recent fiscal year. Except as set forth in Disclosure Schedule
4.7(l), the Company does not have any payor from whom it received more than ten
percent (10%) of the total amount of revenues from services it rendered during
its most recent fiscal year.

     (m) No Default. The Company is not in default under any lease, license,
contract or commitment in its operation of the Business, nor has any event or
omission occurred which through the passage of time or the giving of notice, or
both, would constitute a default thereunder or cause the acceleration of any of
the Company’s obligations or result in the creation of any Lien on any Purchased
Asset. No third party is in default under any such lease, contract or commitment
to which the Company is a party, nor has any event or omission occurred which,
through the passage of time or the giving of notice, or both, would constitute a
default thereunder, or give rise to an automatic termination, or the right of
discretionary termination thereof.

- 15 -


--------------------------------------------------------------------------------

     4.8 Employee Benefit Plans. Except as described in Disclosure Schedule 4.8,
there are no pension, thrift, savings, profit sharing, retirement, incentive
bonus or other bonus, medical, dental, life, accident insurance, benefit,
employee welfare, disability, group insurance, stock purchase, stock option,
stock appreciation, stock bonus, executive or deferred compensation,
hospitalization and other similar fringe or employee benefit plans, programs and
arrangements, and any employment or consulting contracts, “golden parachutes,”
collective bargaining agreements, severance agreements or plans, vacation and
sick leave plans, programs, arrangements and policies, including, without
limitation, all “employee benefit plans” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), all
employee manuals, and all written or binding oral statements of policies,
practices or understandings relating to employment, which are provided to, for
the benefit of, or relate to, any Persons employed or leased by the Company in
its operation of the Business.

     4.9 Intellectual Property. Disclosure Schedule 4.9 lists all Intellectual
Property of the type described in Section 1.1(f) which are or were used, held
for use, or acquired or developed for the Company for use in the Business, or
developed in the course of conducting the Business or by Persons employed or
leased by the Company in the Business, specifying whether such Intellectual
Property are owned, controlled, used or held (under license or otherwise) by the
Company, and also indicating which of such Intellectual Property are registered.
The Company is not infringing and has not infringed any Intellectual Property of
another, nor is any other Person infringing the Intellectual Property of the
Company. The Company has not granted any license or made any assignment of any
trade right listed on Disclosure Schedule 4.9, and no other Person has any right
to use any such trade right. The Company does not pay any royalties or other
consideration for the right to use any Intellectual Property of others. There is
no Litigation pending or threatened to challenge the Company’s right, title and
interest with respect to its continued use and right to preclude others from
using any Intellectual Property of the Company. All Intellectual Property of the
Company is valid, enforceable and in good standing, and there are no equitable
defenses to enforcement based on any act or omission of the Sellers.

     4.10 Product Warranty and Product Liability. Except as set forth on
Disclosure Schedule 4.10 and to the actual knowledge of the Sellers, (i) there
are no warranties, commitments or obligations with respect to the return, repair
or replacement of Products; (ii) there are no defects in design, construction or
manufacture of Products which would adversely affect performance or create an
unusual risk of injury to Persons or property; (iii) none of the Products has
been the subject of any replacement, field fix, retrofit, modification or recall
campaign and, no facts or conditions exist which could reasonably be expected to
result in such a recall campaign. As used in this Section 4.9, the term
“Products” means any and all medication and other products currently or at any
time previously manufactured, compounded, mixed, formulated, distributed or sold
by the Company, or by any predecessor or affiliate of the Company under any
brand name or mark under which products are or have been manufactured,
distributed or sold by the Company.

- 16 -


--------------------------------------------------------------------------------

     4.11 Assets Necessary to Business. The Purchased Assets include all
property and assets (except for the Excluded Assets), tangible and intangible,
and all leases, licenses and other agreements, which are necessary to permit
Subsidiary to carry on, as currently used or held for use in, the Business as
presently conducted.

     4.12 No Brokers or Finders. The Sellers have not retained, employed or used
any broker or finder in connection with the transaction provided for herein or
in connection with the negotiation thereof.

     4.13 Financial Statements. Included as Disclosure Schedule 4.13 are true
and complete copies of the financial statements of the Company consisting of (i)
a balance sheet of the Company for the year ended December 31, 2004 and the
related statement of operations as of and for the year ended December 31, 2004
(including the notes contained therein or annexed thereto), which financial
statements are unaudited, and (ii) an unaudited balance sheet of the Company for
the eight (8) months ending August 31, 2005 (the “Recent Balance Sheet”), and
the related unaudited statements of operations for the eight (8) months ending
August 31, 2005 (the “Recent Statement of Operations”) and for the corresponding
period of the prior year (including the notes and schedules contained therein or
annexed thereto). All of such financial statements (including the notes and
schedules contained therein or annexed thereto) present fairly the financial
condition of the Company as of such dates and the results of the operations of
the Company for such periods, are correct and complete, and are consistent with
the books and records of the Company (which books and records are correct and
complete). Except as provided in the Recent Balance Sheet, or as fully disclosed
in Disclosures Schedule 4.13 and 4.16, the Company does not have any Liabilities
or obligations (whether accrued, absolute, contingent, whether due or to become
due or otherwise i.e., accounts payable, accrued expenses) which might be or
become a charge against the Company since the date of the Recent Balance Sheet.

     4.14 Conduct Since Date of Recent Balance Sheet. Except as set forth in
this Agreement or as disclosed in Disclosure Schedule 4.14 hereto, none of the
following has occurred since the date of the Recent Balance Sheet:

     (a) No Adverse Change. Any material adverse change in the financial
condition, Purchased Assets, Assumed Liabilities, Business, prospects or
operations of the Company;

     (b) No Damage. Any material loss, damage or destruction, whether covered by
insurance or not, affecting the Company, its Business or the Purchased Assets;

     (c) No Increase in Compensation. Any increase in the compensation, salaries
or wages payable or to become payable to any employee, contractor or agent of
the Company (including, without limitation, any increase or change pursuant to
any bonus, pension, profit sharing, retirement or other plan or commitment), or
any bonus or other employee benefit granted, made or accrued, that exceeds in
the

- 17 -


--------------------------------------------------------------------------------

aggregate a five percent (5%) increase in the total compensation or benefits
payable to any single employee, contractor or agent of the Company;

     (d) No Labor Disputes. Any labor dispute or disturbance, other than routine
individual grievances which are not material to the Company, the Business or the
Purchased Assets;

     (e) No Commitments. Any commitment or transaction by the Company
(including, without limitation, any borrowing or capital expenditure) other than
in the Ordinary Course of Business;

     (f) No Disposition of Property. Any sale, lease or other transfer or
disposition of any properties or assets of the Company, except in the Ordinary
Course of Business;

     (g) No Indebtedness. Any indebtedness for borrowed money incurred, assumed
or guaranteed by the Company;

     (h) No Liens. Any mortgage, pledge, lien or encumbrance made on any of the
Purchased Assets;

     (i) No Amendment of Contracts. Any entering into, amendment or termination
by the Company of any Assumed Liability, or any waiver of material rights
thereunder, other than in the Ordinary Course of Business;

     (j) Credit. Any grant of credit to any customer or distributor on terms or
in amounts more favorable than those which have been extended to such customer
or distributor in the past, any other change in the terms of any credit
heretofore extended, or any other change of the Company’s policies or practices
with respect to the granting of credit; or

     (k) No Unusual Events. Any other event or condition not in the Ordinary
Course of Business of the Company.

     4.15 Company and Affiliates. Except as set forth in Disclosure Schedule
4.15, the Company has no interest in any entity nor does the Company own or
control, directly or indirectly, any capital stock of any corporation or
interest in any limited liability company, partnership, trust or unincorporated
association, or any interest or investment in any other corporation, association
or other business entity which operates any part of the Business or otherwise
has a contract with the Sellers with respect to providing any service or product
to the Business.

     4.16 Liabilities. Except as and to the extent specifically disclosed in the
Recent Balance Sheet, or in Disclosure Schedules 4.16 and 4.13, the Company does
not have any material liabilities, commitments or obligations (secured or
unsecured, and whether accrued, absolute, contingent, direct, indirect or
otherwise) other than commercial liabilities and obligations incurred since the
date of the Recent Balance Sheet in the Ordinary Course of Business and
consistent with past practice and none of which has or

- 18 -


--------------------------------------------------------------------------------

will have a Material Adverse Effect on the Company, the Business or the
Purchased Assets. Except as and to the extent described in the Recent Balance
Sheet or in Disclosure Schedule 4.16, the Sellers do not have any information,
Knowledge or belief of any basis for the assertion against the Company, Business
and/or Purchased Assets of any material liability and there are no
circumstances, conditions, happenings, events or arrangements, contractual or
otherwise, which may give rise to such material liabilities, except commercial
liabilities and obligations incurred in the Ordinary Course of the Business.

     As of the Closing, other than the current trade accounts payable or
otherwise described in the Disclosure Schedules, the Company shall not have any
unpaid liabilities, including, but not limited to, any bank debt, capital leases
or any general or professional liability claims, or be obliged in any other way
to provide funds in respect of, or to guarantee or assume, any debt, obligation
or dividend of any Person, except endorsements in the Ordinary Course of
Business in connection with the deposit, in banks or other financial
institutions, of items for collection. Except as disclosed in detail in
Disclosure Schedule 4.16, the Company does not have any Liabilities or
obligations which might be or become a charge against the Subsidiary or the
Company.

     4.17 Accounts Receivable. All Accounts Receivable of the Company represent
arm’s length services actually provided in the Ordinary Course of Business; are
collectible (net of the reserve shown on the Recent Balance Sheet for doubtful
accounts) in the Ordinary Course of Business without the necessity of commencing
legal proceedings; are subject to no counterclaim or setoff; and are not in
dispute. Disclosure Schedule 4.17 contains an aged schedule of accounts
receivable included in the Recent Balance Sheet.

     The Sellers know of no reason why such accounts receivable would not be
collectible by the Subsidiary according to approximately the same ratios as
accounts receivable have been historically collectible by the Company. All
outstanding accounts and notes receivable included on Disclosure Schedule 4.17
and generated through the Closing arose in the Ordinary Course of Business. The
Company has not incurred any liabilities to customers for discounts, returns,
promotional allowances or otherwise, except as provided in the Disclosure
Schedules.

     4.18 Environmental Matters. The applicable Laws relating to pollution or
protection of the environment, including Laws relating to emissions, discharges,
generation, storage, releases or threatened releases of pollutants,
contaminants, chemicals or industrial, toxic, hazardous or petroleum or
petroleum-based substances or wastes (“Waste”) into the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of Waste
including, without limitation, the Clean Water Act, the Clean Air Act, the
Resource Conservation and Recovery Act, the Toxic Substances Control Act and the
Comprehensive Environmental Response Compensation Liability Act (“CERCLA”), as
amended, and their state and local counterparts are herein collectively referred
to as the “Environmental Laws”. Without limiting the generality of the foregoing
provisions of

- 19 -


--------------------------------------------------------------------------------

this Section, the Company is in full compliance with all limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in the Environmental Laws or contained in any
regulations, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder. Except as set forth
in Disclosure Schedule 4.18, there is no Litigation nor any demand, claim,
hearing or notice of violation pending or threatened against the Sellers
relating in any way to the Environmental Laws or any Order issued, entered,
promulgated or approved thereunder. Except as set forth in Disclosure Schedule
4.18, there are no past or present or future events, conditions, circumstances,
activities, practices, incidents, actions, omissions or plans which may
interfere with or prevent compliance or continued compliance with the
Environmental Laws or with any Order issued, entered, promulgated or approved
thereunder, or which may give rise to any liability, including, without
limitation, liability under CERCLA or similar state or local Laws, or otherwise
form the basis of any Litigation, hearing, notice of violation, study or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling, or the emission,
discharge, release or threatened release into the environment, of any Waste.

4.19 Personnel.

     (a) Disclosure Schedule 4.19 attached hereto contains accurate and complete
information as to names and rates of compensation (whether in the form of
salaries, bonuses, commissions or other supplemental compensation now or
hereafter payable) of all personnel (leased or employed) of the Company,
together with information as to any agreements with any such personnel.

     (b) Except for the employment agreements set forth in Disclosure Schedule
4.19 or as otherwise set forth in Disclosure Schedule 4.19, neither the
Purchaser nor the Company will have any responsibility for continuing any Person
in the employ (or retaining any person as a consultant) of the Company from and
after the Closing Time or have any Liability for any severance payments to or
similar arrangements (including bonuses) with any such person who shall cease to
be an employee or consultant of the Company at or prior to the Closing.

     (c) Except as set forth in Disclosure Schedule 4.19, (i) there is not
occurring, and there has not occurred during the previous five (5) years, or, to
the Knowledge of the Sellers, been threatened, any strike, slow down, picket,
work stoppage or other concerted action by any union or other group of employees
or other persons against either Company or its premises or products; (ii) there
are, and during the previous five years have been, no material complaints or
grievances known to the Sellers by any union, other group, or class of employees
or other persons which are unsettled or unresolved; and (iii) to the Knowledge
of the Sellers, no union or other labor organization has attempted to organize
any of the employees of the Company.

     (d) Except as set forth in Disclosure Schedule 4.19, the Company has
complied with all legal requirements relating to employment and labor. Except as
set forth in Disclosure Schedule 4.19, there are, and since the formation of the


--------------------------------------------------------------------------------

Company have been, no complaints or grievances that have been formally filed
with the Company or any Government Entity by any employee, consultant, customer
or vendor of the Company or former employee, consultant, vendor or customer of
the Company which are unsettled or unresolved relating to claims of sexual
harassment or related claims arising out of the same facts and circumstances
concerning any officer or director of the Company. Except as otherwise disclosed
Disclosure Schedule 4.19, to the Knowledge of the Sellers, no facts or
circumstances exist that would reasonably be expected to result in a claim of
wrongful termination, employment discrimination, sexual harassment or other
related claim by any current or former employee of the Company against the
Company or the Members in their capacity as a director/manager or officer.

     4.20 Bank Accounts. Disclosure Schedule 4.20 sets forth the names and
locations of all banks, trust companies, savings and loan associations and other
financial institutions at which the Company, with respect to the Business,
maintains a safe deposit box, lock box or checking, savings, custodial or other
account of any nature, the type and number of each such account and the
signatories therefore, a description of any compensating balance arrangements,
and the names of all Persons authorized to draw thereon, make withdrawals
therefrom or have access thereto.

4.21 Tax Matters.

     (a) Tax Matters. Except as set forth on Disclosure Schedule 4.21: (i) all
state, foreign, county, local and other Tax Returns relating primarily to the
Business or the Purchased Assets, required to be filed by or on behalf of the
Sellers in any jurisdiction or any political subdivision thereof, have been
timely filed and the Taxes paid or adequately accrued; (ii) the Company has duly
withheld and paid all Taxes which it is required to withhold and pay relating to
salaries and other compensation heretofore paid to the employees, contractors,
member, creditor, agents of the Business or any other third party; and (iii) the
Sellers have not received any notice of underpayment of Taxes or other
deficiency which has not been paid. All such Tax Returns were correct and
complete in all respects and were filed on a timely basis. All Taxes owed by the
Company (whether or not shown on any Tax Return) have been paid. The Company
currently is not the beneficiary of any extension of time within which to file
any Tax Return. No claim is currently pending by an authority in a jurisdiction
where the Business or the Company is domiciled or may be subject to taxation by
that jurisdiction. There are no Security Interests on any of the Purchased
Assets that arose in connection with any failure (or alleged failure) to pay any
Tax.

     (b) No Waivers. The Sellers have not waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.

     (c) Audits of Tax Returns. No Tax Return of the Company is currently under
audit or examination by any taxing authority, and the Sellers have not received
a written notice stating the intention of any taxing authority to conduct such
an audit or examination. Each deficiency resulting from any audit or examination
relating to Taxes by any taxing authority has been paid, except for deficiencies
being contested in


--------------------------------------------------------------------------------

good faith. The revenue agents’ reports related to any prior audits and
examinations are attached as part of Disclosure Schedule 4.21.

     (d) Period of Assessment. There is no agreement or other document
extending, or having the effect of extending, the period of assessment or
collection of any Taxes.

     (e) Tax Agreements. The Company is not a party to or bound by any tax
sharing agreement, tax indemnity obligation or similar agreement with respect to
Taxes, including any advance pricing agreement, closing agreement or other
agreement relating to Taxes with any taxing authority.

     4.22 Litigation. Except as noted in Disclosure Schedule 4.22, there is no
litigation, arbitration, governmental claim, investigation or proceeding,
pending or, to the Sellers’ Knowledge, threatened, against the Sellers at law or
in equity, before any court, arbitration tribunal or governmental agency. The
Sellers have no Knowledge of any facts on which claims may hereafter be made
against the Sellers that will have a Material Adverse Effect on the Company, the
Business, Purchased Assets or the Subsidiary. All medical malpractice claims,
general liability incidents and incident reports relating to the Company or the
Business have been submitted to the Company’s insurer. All claims made or, to
each of the Sellers’ Knowledge, threatened against the Sellers in excess of the
deductible are covered under the Sellers’ current insurance policies. The
Sellers have provided the Purchaser with a complete list of all general
liability incidents, incident reports and malpractice claims relating to the
Business for the five (5) year period prior to the Closing Time.

     4.23 Health Care Compliance. The Company is participating or otherwise
authorized to receive reimbursement from Medicare and Medicaid and is a party to
other third-party payor agreements set forth in Disclosure Schedule 4.23. All
necessary certifications and contracts required for participation in such
programs are in full force and effect and have not been amended or otherwise
modified, rescinded, revoked or assigned, and no condition exists or event has
occurred which in itself or with the giving of notice or the lapse of time or
both would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such third-party payor program. The Sellers are in compliance
in all material respects with the requirements of all such third-party payors
applicable thereto. None of the Company’s physician employees, the Members, or
immediate family members of the Members, have any financial relationship
(whether investment interest, compensation interest, or otherwise) with any
entity to which any of the foregoing refer patients, except for such financial
relationships that qualify for exceptions to state and federal laws restricting
physician referrals to entities in which they have a financial interest.

     4.24 Fraud and Abuse. The Sellers and all Persons and entities providing
professional services for the Company have not engaged in any activities which
are prohibited under 42 U.S.C. § 1320a-7b, or the regulations promulgated
thereunder pursuant to such statutes, or related state or local statutes or
regulations, or which are prohibited by rules of professional conduct, including
the following: (a) knowingly and

- 22 -


--------------------------------------------------------------------------------

willfully making or causing to be made a false statement or representation of a
material fact in any application for any benefit or payment; (b) knowingly and
willfully making or causing to be made any false statement or representation of
a material fact for use in determining rights to any benefit or payment; (c)
failing to disclose Knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment on its own
behalf or on behalf of another, with intent to fraudulently secure such benefit
or payment; and (d) knowingly and willfully soliciting or receiving any
remuneration (including any kickback, bribe, or rebate), directly or indirectly,
overtly or covertly, in cash or in kind or offering to pay or receive such
remuneration: (A) in return for referring an individual to a Person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by Medicare or Medicaid; or (B) in
return for purchasing, leasing, or ordering or arranging for or recommending
purchasing, leasing, or ordering any good, facility, service or item for which
payment may be made in whole or in part by Medicare or Medicaid. The Sellers
have at all times complied with the requirements of Maryland Statutes which
prohibit physicians who have an ownership, investment or beneficial interest in
certain health care facilities from referring patients to such facilities for
the provisions of designated and other health services, and has at all times
complied with the Maryland Statutes. Furthermore, the Sellers have filed all
reports required to be filed by the State of Maryland and federal law regarding
compensation arrangements and financial relationships between a physician and an
entity to which the physician refers patients.

     4.25 Rates and Reimbursement Policies. The jurisdiction in which the
Company is located does not currently impose any restrictions or limitations on
rates which may be charged to private pay patients receiving services provided
by the Sellers except for restrictions promulgated by Maryland law and
regulation on charging of excessive fees and limitations on charges for and
profits from the sale of medications, goods and devices and free samples. The
Sellers do not have any rate appeal currently pending before any governmental
authority or any administrator of any third-party payor program. The Sellers
have no Knowledge of any applicable Law, which affects rates or reimbursement
procedures which has been enacted, promulgated or issued preceding the date of
this Agreement or any such legal requirement proposed or currently pending in
the State of Maryland which could have a Material Adverse Effect on the Sellers,
the Business, or the Purchased Assets or may result in the imposition of
additional Medicaid, Medicare, charity, free care, welfare, or other discounted
or government assisted patients of the Company or require the Subsidiary or the
Company to obtain any necessary authorization which the Company does not
currently possess. The Sellers have no Knowledge of any impending proposed
reduction in reimbursement from third party or other payors nor Knowledge of any
threatened termination of payor contracts.

     4.26 Medical Staff. Except as set forth on Disclosure Schedule 4.26, the
Sellers have no Knowledge of a physician who is providing services on behalf of
the Company who plans, or has threatened to terminate his or her employment or
other relationship with the Company. To each Member’s Knowledge, none of the
physicians, including the Member, providing professional services at the Centers
has a present intention to retire from the practice of medicine in the next five
(5) years.

- 23 -


--------------------------------------------------------------------------------

     4.27 Medical Providers. During the five (5) years preceding the Closing
Time, each physician, and other health care provider who is or was employed by,
or who renders or has rendered services on behalf of, the Business or the
Company:

     (a) Licenses. Has been duly licensed and registered, and in good standing
by the State of Maryland to engage in the practice of medicine, and said license
and registration have not been suspended, revoked or restricted in any manner;

     (b) Controlled Substances. Has current controlled substances registrations
issued by the State of Maryland and the U.S. Drug Enforcement Administration,
which registrations have not been surrendered, suspended, revoked or restricted
in any manner;

     (c) Actions. Except as set forth on Disclosure Schedule 4.27, has not been
a party or subject to:

     (i) Malpractice Actions. Any malpractice suit, claim (whether or not filed
in court), settlement, settlement allocation, judgment, verdict or decree;

     (ii) Disciplinary Proceedings. Any disciplinary, peer review or
professional review investigation, proceeding or action instituted by any
licensure board, hospital, medical school, physical therapy school, health care
facility or entity, professional society or association, third party payor, peer
review or professional review committee or body, or governmental agency;

     (iii) Criminal Proceedings. Any criminal complaint, indictment or criminal
proceedings;

     (iv) Investigation. Any investigation or proceedings, whether
administrative, civil or criminal, relating to an allegation of filing false
health care claims, violating anti-kickback or fee-splitting laws, or engaging
in other billing improprieties;

     (v) Mental Illnesses. Any organic or mental illness or condition that
impairs or may impair such physician’s ability to practice;

     (vi) Substance Abuse. Any dependency on, habitual use or episodic abuse of
alcohol or controlled substances, or any participation in any alcohol or
controlled substance detoxification, treatment, recovery, rehabilitation,
counseling, screening or monitoring program;

     (vii) Professional Ethics. Any allegation, or any investigation or
proceeding based on any allegation of violating professional ethics or
standards, or engaging in illegal, immoral or other misconduct (of any nature or
degree), relating to his or her practice; or

- 24 -


--------------------------------------------------------------------------------

     (viii) Application for Licensure. Any denial or involuntary withdrawal of
an application in any state for licensure as a physician or physical therapist,
for medical staff privileges at any hospital or other health care entity, for
board certification or recertification, for participation in any third party
payment program, for state or federal controlled substances registration, or for
malpractice insurance.

     4.28 Third-party Payors. Disclosure Schedule 4.28 sets forth an accurate,
correct and complete list of the Company’s third-party payors. The Sellers have
not received any notice nor has any Knowledge that any third-party payor intends
to terminate or materially reduce its business with, or reimbursement to, the
Sellers. The Sellers have no reason to believe that any third-party payor will
cease to do business with the Sellers after, or as a result of, the consummation
of any transactions contemplated hereby. The Sellers does not know of any fact,
condition or event which would adversely affect its relationship with any
third-party payor.

     4.29 Disclosure. No representation or warranty by the Sellers in this
Agreement, nor any statement, certificate, schedule or exhibit hereto furnished
or to be furnished by or on behalf of the Sellers pursuant to this Agreement or
in connection with transactions contemplated hereby, contains or shall contain
any untrue statement of material fact or omits or shall omit a material fact
necessary to make the statements contained therein not misleading. All
statements and information contained in any certificate, instrument, Disclosure
Schedules or document delivered by or on behalf of the Sellers shall be deemed
representations and warranties by the Sellers.

     4.30 Corporate Practice or Fee Splitting. The actions, transactions or
relationships arising from, and contemplated by, this Agreement do not violate
any law, rule or regulation relating to the corporate practice of medicine or
fee splitting. The Sellers accordingly agree that they will not and will not
cause any other party, in an attempt to void or nullify this Agreement or any
document related to the Transaction or any relationship involving PainCare or
Subsidiary to sue, claim, aver, allege or assert that any such document or any
such relationship violates any law, rule or regulation relating to the corporate
practice of medicine or fee splitting.

     4.31 Staff Privileges. Disclosure Schedule 4.31 lists all hospitals at
which the Members have full staff privileges. Such staff privileges have not
ever been revoked, surrendered, suspended or terminated, and to the Sellers’
Knowledge, there are no, and have not been any, facts, conditions or incidents
that may result in any such revocation, surrender, suspension or termination.

4.32 Securities Representation.

     (a) No Registration of the PainCare Shares; Investment Intent. The Members
acknowledge that the PainCare Shares to be delivered pursuant to this Agreement
have not been and will not be registered as of the Closing under the Securities
Act and may not be resold without compliance with the Securities Act and any
applicable state securities laws and regulations. The PainCare Shares to be
acquired by the


--------------------------------------------------------------------------------

Members pursuant to this Agreement are being acquired solely for their own
account, for investment purposes only and with no present intention of
distributing, selling or otherwise disposing of them in connection with a
distribution other than in compliance with the Securities Act. In addition,
PainCare Shares to be acquired by the Members pursuant to this Agreement have
not been offered to the general public by advertisement or general solicitation

     (b) Resale Restrictions. The Members covenant, warrant and represent that
none of the PainCare Shares issued to the Members will be offered, sold,
assigned, pledged, hypothecated, transferred or otherwise disposed of except
after full compliance with all of the applicable provisions of the Securities
Act and the rules and regulations of the Commission and applicable state
securities laws and regulations, and the applicable provisions of this
Agreement. All certificates evidencing the PainCare Shares shall bear
appropriate legends.

     (c) Ability to Bear Economic Risk. The Members covenant, warrant and
represent that they are able to bear the economic risk of an investment in the
PainCare Shares acquired pursuant to this Agreement and can afford to sustain a
total loss of such investment and has such Knowledge and experience in financial
and business matters that they are capable of evaluating the merits and risks of
the proposed investment and therefore has the capacity to protect their own
interests in connection with the acquisition of the PainCare Shares. The
Members, and the Members’ purchaser representative, if any, have received copies
of PainCare’s most recent 10-KSB, 10-QSB and 8-K filings and Commission filings
and have had an adequate opportunity to ask questions and receive answers from
the officers of PainCare concerning any and all matters relating to the
background and experience of the officers and directors of PainCare, the plans
for the operations of the business of PainCare, and any plans for additional
acquisitions and the like. The Members, and the Members’ purchaser
representative, if any, have asked any and all questions in the nature described
in the preceding sentence and all questions have been answered to such
individual’s satisfaction.

     (d) Residency. Each Member covenants, warrants and represents that he or it
is a resident of the State of Maryland, and received this Agreement and first
learned of the transactions contemplated hereby in the State of Maryland. The
Members executed and will execute all documents contemplated hereby in the State
of Maryland, and intends that the laws of the State of Maryland govern this
transaction.

     (e) No Registration. The Members understand, agree and acknowledge that the
PainCare Shares have not been registered under the Florida Securities Act, the
Maryland Securities Act or the Securities Act.

(f) IT IS ACKNOWLEDGED BY THE MEMBERS THAT:

     THE MEMBERS HAVE GIVEN AND THEIR REPRESENTATIVE(S) HAVE BEEN GIVEN THE
OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE PURCHASER OR
PERSON(S) ACTING ON ITS BEHALF

- 26 -


--------------------------------------------------------------------------------

CONCERNING THE TERMS AND CONDITIONS OF THIS TRANSACTION, AND TO OBTAIN ANY
ADDITIONAL INFORMATION WHICH THE PURCHASER POSSESSES OR CAN ACQUIRE WITHOUT
UNREASONABLE EFFORT OR EXPENSE THAT IS NECESSARY FOR THE STOCKHOLDER TO MAKE AN
INVESTMENT DECISION WITH RESPECT TO THE PURCHASER.

     THE COMMISSION HAS NOT PASSED UPON THE MERITS OF OR GIVEN ITS APPROVAL TO
THIS TRANSACTION OR THE BUYER’S SHARES. THE PAINCARE SHARES ARE OFFERED PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

     4.33 HIPAA. Disclosure Schedule 4.33 lists and describes all plans and
other efforts of the Sellers with respect to the practice locations to comply
with the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”),
including the final regulations promulgated thereunder, whether such plans and
efforts have been put in place or are in process. Disclosure Schedule 4.33
includes but is not limited in any manner whatsoever to any privacy compliance
plan of the Sellers in place or in development, and any plans, analyses or
budgets relating to information systems including but not limited to necessary
purchases, upgrades or modifications to effect HIPAA compliance.

     4.34 Improper and Other Payments. Neither the Company nor the Sellers have
(a) used any unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to government officials or employees, or foreign government
officials or employees, from Company funds; (c) established or maintained any
unlawful or unrecorded fund of Company monies or other assets; (d) made any
false or fictitious entries on the books of account of the Company; (e) made or
receivable any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; or (f) internal accounting controls that are inadequate to
detect any of the foregoing under current circumstances.

     4.35 Medical Waste. With respect to the generation, transportation,
treatment, storage, and disposal, or other handling of Medical Waste, the
Sellers, with respect to the Business, have complied with all Medical Waste Laws
(as hereinafter defined).

     “Medical Waste” includes, but is not limited to, (a) pathological waste,
(b) blood, (c) sharps, (d) wastes from surgery or autopsy, (e) dialysis waste,
including contaminated disposable equipment and supplies, (f) cultures and
stocks of infectious agents and associated biological agents, (g) contaminated
animals, (h) isolation wastes, (i) contaminated equipment, (j) laboratory waste,
and (k) various other biological waste and discarded materials contaminated with
or exposed to blood, excretion, or secretions from human beings or animals.
“Medical Waste” also includes any substance, pollutant, material, or contaminant
listed or regulated under the Medical Waste Tracking Act of 1988, 42 U.S.C.
§§6992, et seq. (“MWTA”).

- 27 -


--------------------------------------------------------------------------------

     “Medical Waste Law” means the following, including regulations promulgated
and orders issued thereunder, all as may be amended from time to time: the MWTA;
the U.S. Public Vessel Medical Waste Anti-Dumping Act of 1988, 33 USCA §§2501 et
seq.; the Marine Protection, Research, and Sanctuaries Act of 1972, 33 USCA
§§1401 et seq.; the Occupational Safety and Health Act, 29 USCA §§651 et seq.;
the United States Department of Health and Human Services, National Institute
for Occupational Self-Safety and Health Infectious Waste Disposal Guidelines,
Publication No. 88-119; and any other federal, state, regional, county,
municipal, or other local laws, regulations, and ordinances insofar as they
purport to regulate Medical Waste, or impose requirements relating to Medical
Waste.

     4.36 Transfer of Custody of Patient Medical Records. The Sellers agrees to
turn over to the Purchaser custody of all existing medical records, medical
files, medical charts, x-ray files and similar medical data pertaining to each
Patient in the Sellers’ possession as of the Closing (the “Patient Records”).
The Purchaser agrees to accept custody of such Patient Records and to hold,
utilize and deliver them pursuant to the instructions of the Patient to whom
they pertain. The Purchaser and the Sellers agree to use their best efforts to
comply with all laws and regulations with respect to the handling and storage of
Patient Records, the costs of which shall be borne by the Purchaser following
the Closing.

4.37 Certain Representations with respect to the Centers.

     (a) Medicare Participation. The Company with respect to the Centers is
qualified for participation in the Medicare program. Complete and accurate
copies of the Company’s existing Medicare contracts have been furnished to the
Purchaser. The Company is presently in compliance with all of the terms,
conditions and provisions of such contracts the noncompliance with which would
have a Company Material Adverse Effect on any such contract.

     (b) Medicaid Participation. The Company with respect to the Centers is
qualified for participation in the Medicaid program. Complete and accurate
copies of the Company’s existing Medicaid contracts have been furnished to the
Purchaser. The Company is presently in compliance with all of the terms,
conditions and provisions of such contracts the noncompliance with which would
have a Company Material Adverse Effect on any such contract.

     (c) CHAMPUS Program. The Company participates in the CHAMPUS program. The
Company is presently in compliance, in all respects, with all of the terms and
conditions of such participation the noncompliance with which would have a
Material Adverse Effect on any such participation.

5. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

PainCare and the Subsidiary hereby jointly and severally make the following
representations and warranties to the Sellers, each of which is true and correct
on the Execution Date and shall remain true and correct to and including the
Closing Time, shall be unaffected by any investigation heretofore or hereafter
made by the Sellers, or any


--------------------------------------------------------------------------------

Knowledge of the Sellers other than as specifically disclosed and accepted by
the Sellers and shall survive the Closing of the transactions provided for
herein.

     5.1 Organization of PainCare and Subsidiary. PainCare is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida. Subsidiary is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida with authorization to do
business in Maryland. Purchaser possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to carry on its Business as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, would not have a material adverse effect on the ability of Purchaser
to consummate the Acquisition and the other transactions contemplated hereby (a
“Purchaser Material Adverse Effect”).

     5.2 Authorization of Transaction. PainCare and Subsidiary have full power
and authority (including full corporate power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of PainCare, enforceable in
accordance with its terms and conditions.

     5.3 PainCare Shares. All of the Closing Shares will be validly issued to
the respective Members, fully paid and non-assessable. PainCare will deliver,
good and marketable title to the respective Members to the Closing Shares, which
shares shall be fully paid and non-assessable and except as otherwise provided
in this Agreement shall be free and clear of all Liens.

     5.4 No Conflicts; Consents. The execution and delivery by the Purchaser of
this Agreement do not and the other transactions contemplated hereby and
compliance by Purchaser with the terms hereof will not conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under any
provision of (i) the Articles of Incorporation or By-laws of the Purchaser, (ii)
any Contract to which Purchaser is a party or by which any of its properties or
assets is bound or (iii) any Law applicable to Purchaser or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, would not have a Purchaser Material
Adverse Effect. No Consent of or registration, declaration or filing with any
Government Entity is required to be obtained or made by or with respect to
Purchaser in connection with the execution, delivery and performance of this
Agreement or the other transactions contemplated hereby, other than (A)
compliance with State of Florida, State of Maryland and Medicare and Medicaid
laws and regulations and filings with the applicable state agencies and the
Centers for Medicare and Medicaid and (B) any consent, registration, declaration
or filing the failure of which to obtain or make would not have, individually or
in the aggregate, a Material Adverse Effect on Purchaser.

- 29 -


--------------------------------------------------------------------------------

     5.5 Consents. The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby do not require any consent that has not been received prior
to the date hereof.

     5.6 Brokers. The Purchaser has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Sellers or the Sellers could become
liable or obligated.

     5.7 Full Disclosure. No representation or warranty by the Purchaser in this
Agreement, nor any statement, certificate, schedule or exhibit hereto furnished
or to be furnished by or on behalf of the Purchaser pursuant to this Agreement
or in connection with transactions contemplated hereby, contains or shall
contain any untrue statement of material fact or omits or shall omit a material
fact necessary to make the statements contained therein not misleading. All
statements and information contained in any certificate, instrument, Disclosure
Schedules or document delivered by or on behalf of the Purchaser shall be deemed
representations and warranties by the Purchaser.

6. RESTRICTIVE COVENANTS.

     6.1 Restricted Period. The Sellers hereby agree that during the time period
commencing as of the Closing Time and continuing for a period of five (5) years
(the “Restricted Period”), the Sellers shall not, and shall cause any of its,
his or her Affiliates, to not, other than on behalf of PainCare or Subsidiary,
directly or indirectly, for itself, himself, or on behalf of any other
corporation, Person, firm, partnership, association, or any other entity
whatsoever (whether as an individual, agent, servant, employee, employer,
officer, director, members, investor, principal, consultant, lender, or in any
other capacity whatsoever) take any action or undertake any matter set forth in
6.1(a)(i) -(iii) below, provided, however, that the Restricted Period shall
terminate upon the earlier to occur of (i) any bankruptcy, liquidation or
assignment for the benefit of creditors applicable to either PainCare or
Subsidiary, or (ii) upon a default by PainCare or Subsidiary of its obligation
to make a payment under the Promissory Note or Guaranty, provided the Sellers
shall have given written notice of such default to PainCare and such default
shall not have been cured within 30 business days after the giving of such
notice.

     (a) Establish, operate or provide surgical services at any medical office,
hospital, clinic or out-patient and/or ambulatory treatment or diagnostic
facility or become employed by, or serve as a health care consultant or medical
director to any health care provider providing services similar to those
provided by PainCare, the Subsidiary or the Company, or engage or participate in
or finance any business which engages in direct competition with the business
being conducted by PainCare, the Subsidiary or the Company at such time,
anywhere within twelve (12) mile radius of any Center of the Company;

     (i) Solicit or engage in the solicitation of, or serve or accept any
business from patients, insurance companies, managed care plans, employers or
other customers of the business conducted by PainCare, the Subsidiary or the
Company for


--------------------------------------------------------------------------------

services competitive with those of PainCare, the Subsidiary or the Company and
their successors and assigns;

     (ii) Request, induce or advise any patients, insurance companies, managed
care plans, suppliers, vendors, employers or other customers of the business
conducted by PainCare, the Subsidiary or the Company to withdraw, curtail or
cancel their business or other relationships with PainCare, the Subsidiary or
the Company, or assist, induce, help or join any other Person or entity in doing
any of the above activities; or

     (iii) Induce or attempt to influence any employee of PainCare, the
Subsidiary or the Company to terminate his or her employment with PainCare, the
Subsidiary or the Company or to hire, recruit or solicit any such employee,
whether or not so induced or influenced.

     (b) Consideration. The Sellers have carefully considered the nature and
extent of the restrictions imposed by this Section 6.1 and the rights and
remedies conferred upon the Company, PainCare and Subsidiary hereunder and
hereby expressly acknowledge and agree that: (i) the restricted territory,
period, and activities are reasonable and are necessary and fully required to
protect the legitimate business interests of PainCare and Subsidiary; (ii) any
violation of the terms of these restrictive covenants would have a substantial
detrimental effect on PainCare’s and Subsidiary’s businesses; (iii) the
restrictive covenants do not stifle the Members inherent skill and experience;
and (iv) would not operate as a bar to any of the Members’ means of support.
Because of the difficulty of measuring economic losses to PainCare and the
Subsidiary as a result of the breach of the foregoing covenants, and because of
the immediate and irreparable damage that would be caused to PainCare and the
Subsidiary for which it would have no other adequate remedy, each Member agrees
that, in the event of a breach by him of the foregoing covenants, the covenants
set forth in this Section 6.1 may be enforced by PainCare and the Subsidiary by
injunctions and restraining orders, in addition to all other available legal
remedies.

     (c) Third-Party Beneficiaries. All successors and assigns of the Company,
PainCare, Subsidiary, all Affiliates of PainCare and Subsidiary, and all
successors and assigns of such Affiliates are third-party beneficiaries of the
restrictive covenants contained in this Section 6.1 and the provisions of this
Section 6.1 are intended for the benefit of, and may be enforced by, PainCare’s
and Subsidiary’s successors and assigns and PainCare’s and Subsidiary’s
Affiliates and such Affiliates’ successors and assigns.

     (d) No Running of Covenant During Breach. The covenants set forth in this
Section 6.1 shall apply for the applicable periods as set forth above. If a
Member violates such covenants, and PainCare, the Subsidiary or any of their
successors and assigns or Affiliates bring a legal action for injunctive or
other relief, such Party bringing the action shall not, as a result of the time
involved in obtaining the relief, be deprived of the benefit of the full period
of the covenant period, unless a court of competent jurisdiction holds that the
covenant is not enforceable in whole or in part.


--------------------------------------------------------------------------------

Accordingly, for any time period that a Member(s) is in violation of the
covenant, such time period shall not be included in calculating the applicable
time period of the covenant.

     (e) Blue Pencil Doctrine. The covenants set forth in this Section 6.1 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant. Moreover, in the event any
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent which the
court deems reasonable, and the Agreement shall thereby be reformed.

6.2 Confidentiality, Press Releases, and Public Announcements.

     (a) The Sellers shall not issue any press release or make any public
announcement relating to the subject matter of this Agreement without the prior
written approval of the Purchaser.

     (b) The Parties covenant and agree that from and after the Execution Date,
neither of the Parties nor their Affiliates (to the extent any such Affiliate
has received Confidential Information as defined below or Trade Secrets, as
defined below) shall disclose, divulge, furnish or make accessible to anyone any
Confidential Information or Trade Secrets, or in any way use any Confidential
Information or Trade Secrets in the conduct of any business; provided, however,
that nothing in this Section 6.2 will prohibit the disclosure of any
Confidential Information or Trade Secrets which is required to be disclosed by a
Party or any of its or his Affiliates in connection with any securities law,
court action or any proceeding before any authority. Notwithstanding the
foregoing, in the case of a disclosure contemplated by this Section 6.2, no
disclosure shall be made until the disclosing Party shall give notice to the
non-disclosing Party of the intention to disclose such Confidential Information
or Trade Secrets so that the non-disclosing Party may contest the need for
disclosure, and the disclosing Party will cooperate (and will cause its or his
Affiliates and their respective representatives to cooperate) with the
non-disclosing in connection with any such proceeding. Notwithstanding any
provision of this Agreement which may be to the contrary, the foregoing
provisions restricting the use of Confidential Information and Trade Secrets
shall survive the Closing for the time period equal to five (5) years from the
Execution Date. For the purpose of this Agreement, the term “Confidential
Information” shall mean all records, files, reports, protocols, policies,
manuals, databases, processes, procedures, computer systems, materials and other
documents pertaining to the operations of a Party and the term “Trade Secrets”
shall mean information, including a formula, pattern, compilation, program,
device, method, technique, or process that: (i) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other Persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.


--------------------------------------------------------------------------------

     6.3 Bulk Sales Compliance. Following the execution of this Agreement, the
Purchaser and the Sellers shall cooperate in complying with all provisions of
the bulk sales or bulk transfer statutes of all states having jurisdiction, in
such a way as to provide the Purchaser the greatest measure of protection
against the creditors of the Sellers allowable under all such statutes.

7. FURTHER COVENANTS OF SELLERS

The Sellers individually and severally covenant and agree as follows:

     7.1 Access to Information and Records. The Sellers shall give the
Purchaser, its counsel, accountants and other representatives (i) access during
normal business hours to all of the properties, books, records, contracts and
documents of the Sellers relating to the Business or the Purchased Assets or
Assumed Liabilities for the purpose of such inspection, investigation and
testing as the Purchaser deems appropriate (and the Sellers shall furnish or
cause to be furnished to the Purchaser and its representatives all information
with respect to the Business the Purchaser may request); (ii) access to
employees, agents and representatives of the Business for the purpose of
conducting business, meetings and communications as the Purchaser reasonably
desires; and (iii) access to vendors, customers, manufacturers of its medication
and equipment, and others having business dealings with the Business.

     7.2 Maintain Organization. The Sellers will take such action as may be
necessary to maintain, preserve, renew and keep in favor and effect the
existence, rights and franchises of the Company and the Business and will use
their best efforts to preserve the Company and the Business intact, to keep
available to the Subsidiary and the Company, as the case may be, the present
employees of the Company, and to preserve for the Subsidiary and the Company
their present relationships with suppliers and customers and others having
business relationships with the Company.

     7.3 No Breach. The Sellers will not do or omit any act, or permit any
omission to act, which may cause a breach of any contract, commitment or
obligation material to the Company or its Business, or any breach of any
representation, warranty, covenant or agreement made by the Sellers herein, or
which would have required disclosure pursuant to this Agreement.

     7.4 Maintenance of Insurance. The Sellers shall take all reasonably
necessary action to maintain for the benefit of the Company all of the insurance
set forth in Disclosure Schedule 4.6.

     7.5 Consents. The Sellers and the Purchaser will use their best efforts
prior to Closing to obtain all consents necessary for the consummation of the
transactions contemplated hereby.

     7.6 Other Action. The Sellers shall use their best efforts to cause the
fulfillment at the earliest practicable date of all of the conditions to the
parties’ obligations to consummate the transactions contemplated in this
Agreement.


--------------------------------------------------------------------------------

     7.7 Disclosure. The Sellers shall have a continuing obligation which shall
survive the Closing to (i) promptly complete and deliver to PainCare any and all
Disclosure Schedules which have not been completed and delivered as of the
Closing Time all of which shall be approved in form and content by PainCare
prior to incorporating same herein, (ii) promptly complete, execute and deliver
to PainCare any and all agreements and other documents contemplated hereby all
of which shall be approved in form and content by PainCare prior to finalizing
same, and (iii) promptly notify the Purchaser in writing with respect to any
matter hereafter arising or discovered which, if existing or known at the date
of this Agreement, would have been required to be set forth herein or described
in the Disclosure Schedules, but no such disclosure shall cure any breach of any
representation or warranty which is inaccurate for a period of two (2) years
following the Closing Time.

8. CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS

     Notwithstanding the execution and delivery of this Agreement or the
performance of any part hereof, the Purchaser’s obligation to consummate the
transaction contemplated by this Agreement shall be subject to the satisfaction
of each of the conditions set forth in this Section 8, except to the extent that
such satisfaction is waived by the Purchaser in writing.

     8.1 Representations and Warranties True on the Closing Time. Each of the
representations and warranties made by the Sellers in this Agreement, and the
statements contained in the Disclosure Schedules or in any instrument, list,
certificate or writing delivered by the Sellers pursuant to this Agreement,
shall be true and correct in all material respects when made and shall be true
and correct in all material respects at and as of the Closing Time as though
such representations and warranties were made or given on and as of the Closing
Time, except for any changes permitted by the terms of this Agreement or
consented to in writing by the Purchaser.

     8.2 Compliance With Agreement. The Sellers shall have in all material
respects performed and complied with all of its agreements and obligations under
this Agreement which are to be performed or complied with by the Sellers prior
to or on the Closing Time or the Extended Time, if agreed by PainCare, including
the delivery of the closing documents specified in this Agreement.

     8.3 Absence of Litigation. No Litigation shall have been commenced or
threatened, and no investigation by any Government Entity shall have been
commenced against the Purchaser, the Sellers or the Business with respect to the
transactions contemplated hereby.

     8.4. Consents and Approvals. All approvals, consents and waivers that are
required to effect the transactions, including state regulatory approvals,
contemplated hereby shall have been received, and executed counterparts thereof
shall have been delivered to the Purchaser prior to the Closing Time or the
Extended Time, if agreed by PainCare. Notwithstanding the foregoing, receipt of
the consent of any third party to the assignment of a Contract which is not (and
is not required to be) disclosed in the

- 34 -


--------------------------------------------------------------------------------

Disclosure Schedules shall not be a condition to the Purchaser’s obligation to
close, provided that the aggregate of all such Contracts does not represent a
material portion of the sales or expenditures of the Company. After the Closing,
the Sellers will continue to use their best effects to obtain any such consents
or approvals, and the Sellers shall not hereby be relieved of any liability
hereunder for failure to perform any of its covenants or for the inaccuracy of
any representation or warranty.

     8.5. Completion of Due Diligence, Schedules & Exhibits. Completion of the
Purchaser’s due diligence and the completion and delivery of the Disclosure
Schedules and Exhibits required by this Agreement, all to the reasonable
satisfaction of the Purchaser, based upon its Knowledge and information, of all
matters relative to the Sellers, the Purchased Assets, Assumed Liabilities and
the Business.

9. CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS

     Notwithstanding the execution and delivery of this Agreement or the
performance of any part hereof, the Sellers’ obligations to consummate the
transaction contemplated by this Agreement shall be subject to the satisfaction
of each of the conditions set forth in this Section 9, except to the extent that
such satisfaction is waived in writing by the Sellers.

     9.1 Representations and Warranties True on the Closing Time. Each of the
representations and warranties made by the Purchaser in this Agreement shall be
true and correct in all material respects when made and shall be true and
correct in all material respects at and as of the Closing Time as though such
representations and warranties were made or given on and as of the Closing Time.

     9.2 Compliance With Agreement. The Purchaser shall have in all material
respects performed and complied with all of the Purchaser’s agreements and
obligations under this Agreement which are to be performed or complied with by
the Purchaser prior to or on the Closing Time, including the delivery of the
closing documents specified in this Agreement.

10. CLOSING

     10.1 Closing. The closing of the contemplated transaction (the “Closing”)
shall occur between the Parties as of 12:00 p.m. Eastern Daylight Time on
September 26, 2005 (the “Closing Time”). However, in the event that the Parties
have not satisfied all of the conditions necessary to Close by the Closing Time
including, without limitation, the satisfaction or waiver of the conditions
precedent set forth in Sections 8 and 9 of this Agreement (hereinafter the
“Closing Conditions”) then, in such event, the transaction shall close.
Notwithstanding the foregoing, if such Closing Conditions have not been
satisfied by November 25, 2005 (hereinafter the “Extended Time”) then, in such
event, either PainCare or the Company may, by providing written notice to the
other Party, terminate this Agreement and any and all other agreements entered
into in connection herewith, rescind the transactions contemplated hereby and
cause the Parties to return to status quo as of the time immediately preceding
the Closing Time (the “Termination and


--------------------------------------------------------------------------------

Rescission”). The Parties hereby agree that in the case of such Termination and
Rescission, the Parties will take all reasonable and necessary measures
including, without limitation, the execution of any and all documents necessary
to effectuate the Termination and Rescission. Neither Party shall fail to
consummate the transactions contemplated herein and effectuate the Closing as a
result of such party’s failure to satisfy any Closing Condition for which it, he
or she is obligated to fulfill.

     10.2 Documents to be Delivered by the Sellers. At the Closing or as soon
thereafter as reasonably possible (unless otherwise provided herein) but in no
event later than the Extended Time, the Sellers shall deliver to the Purchaser
the following documents, in each case duly executed or otherwise in proper form:

     (a) Bills of Sale. Bills of sale, and such other instruments of assignment,
transfer, conveyance and endorsement as will be sufficient in the opinion of the
Purchaser and its counsel to transfer, assign, convey and deliver to Subsidiary
the Purchased Assets as contemplated hereby.

     (b) Compliance Certificate. A certificate signed by the Sellers that each
of the representations and warranties made by the Sellers in this Agreement is
true and correct in all material respects on and as of the Closing Time with the
same effect as though such representations and warranties had been made or given
on and as of the Closing Time (except for any changes permitted by the terms of
this Agreement or consented to in writing by PainCare), and that the Sellers
have performed and complied with all of the Sellers’ obligations under this
Agreement which are to be performed or complied with on or prior to the Closing
Time.

     (c) Corporate Authorization. A certified copy of resolution(s) of the
Company, which authorizes the transactions contemplated by this Agreement in
accordance with: (a) applicable law; (b) the Company’s articles of organization
and its amended and restated operating agreement which must be approved by
PainCare; and (c) all other requirements for proper corporate authorization.

     (d) Secretary’s Certificate. A certificate of the secretary of the Company
certifying that the corporate resolutions authorizing the Company to enter into
this Agreement and ancillary documents hereto, articles of organization and
operating agreement of the Company, attached as exhibits to such certificate,
are true, correct, and complete.

     (e) Other Documents. All other documents, instruments or writings required
to be delivered to the Purchaser pursuant to this Agreement and such other
certificates of authority and documents as the Purchaser may reasonably request
including, without limitation, the Patient Records, a fully executed Management
Agreement and all agreements required to be executed in connection with the
Management Agreement and the Billing Services Agreement. All such agreements and
documents must be approved by PainCare prior to finalization and execution.

- 36 -


--------------------------------------------------------------------------------

     10.3 Documents to be Delivered by the Purchaser. At the Closing or as soon
thereafter as reasonably possible (unless otherwise provided herein) but in no
event later than the Extended Time, the Purchaser shall deliver to the Company
the following consideration and documents, in each case duly executed or
otherwise in proper form:

     (a) Closing Consideration. To the Company the Closing Cash and Closing
Shares required by Section 3.1 hereof.

     (b) Assumption of Liabilities. Such undertakings and instruments of
assumption as will be reasonably sufficient in the opinion of the Sellers and
its counsel to evidence the assumption of the Assumed Liabilities.

     (c) Compliance Certificate. A certificate signed by an officer of PainCare
that the representations and warranties made by the Purchaser in this Agreement
are true and correct on and as of the Closing Time with the same effect as
though such representations and warranties had been made or given on and as of
the Closing Time (except for any changes permitted by the terms of this
Agreement or consented to in writing by the Sellers), and that the Purchaser has
performed and complied with all of the Purchaser’s obligations under this
Agreement which are to be performed or complied with on or prior to the Closing
Time.

     (d) Corporate Authorization. A certified copy of resolution(s) of PainCare
and the Subsidiary which authorizes the transactions contemplated by this
Agreement in accordance with: (a) applicable law; (b) PainCare’s and the
Subsidiary’s respective articles of incorporation or organization; and (c) all
other requirements for proper corporate authorization.

     (e) Secretary’s Certificate. A certificate of the secretary of PainCare and
the Subsidiary certifying that the corporate resolutions authorizing Paincare
and the Subsidiary to enter into this Agreement and ancillary documents hereto,
articles of organization and operating agreement of PainCare and the Subsidiary,
attached as exhibits to such certificate, are true, correct, and complete

     (f) Other Documents. All other documents, instruments or writings required
to be delivered to the Sellers pursuant to this Agreement and such other
certificates of authority and documents as the Sellers may reasonably request
including, without limitation, the Promissory Note, the Guaranty, the PainCare
Stock Pledge Agreement, the Registration Rights Agreement, Management Agreement,
and the Billing Services Agreement.

11. POST-CLOSING COVENANTS. The Parties agree as follows with respect to the
period following the Closing Time:

     11.1 General. In the event that at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party.

- 37 -



--------------------------------------------------------------------------------

     11.2 Option Agreement. Commencing on the Execution Date and continuing
thereafter, Subsidiary shall use its best efforts to enter into a stock option
agreement (the “Option Agreement”) with Michael Daly, M.D., Ira Kornbluth, M.D.,
and Ali El-Mohandes, M.D., which provides the aforementioned physicians with the
option to purchase, within two years after the execution of the Option
Agreement, in the aggregate ten percent (10%) of the total issued and
outstanding shares of stock of the Subsidiary.

     11.3 Tax Returns. The Sellers shall be responsible for preparing and filing
all income or franchise Tax Returns with respect to the Company relating to
periods of time prior to the Closing Time. The Subsidiary will be responsible
for preparing and filing all income and franchise Tax Returns of the Subsidiary
relating to periods after the Closing. The Sellers will provide the Subsidiary
with an opportunity to review and comment on such Tax Returns (including any
amended returns). The Sellers will take no positions on his Tax Returns that
relate to the tax periods after the Closing Time that could adversely affect
PainCare or the Subsidiary after the Closing.

     11.4 Transition. Neither the Sellers nor the Purchaser will take any action
that is designed, intended or likely to have the effect of discouraging any
lessor, licensor, customer, supplier or other business associate of the Sellers
from maintaining the same business relationships with the Company and the
Subsidiary after the Closing as he, she or it maintained with the Sellers prior
to the Closing.

     11.5 Litigation Support. In the event and for so long as any Party actively
is contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand in connection with: (a) any
transaction contemplated under this Agreement; or (b) any fact, situation,
circumstances, status, condition, activity, practice, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Time
with respect to the Company or the Business, each of the Parties will cooperate
with the contesting or defending Party and its counsel in the contest or
defense, at the sole cost and expense of the contesting or defending Party
except to the extent that the contesting or defending Party is entitled to
indemnification therefore under this Agreement.

12. REGISTRATION.

     PainCare agrees to enter into with the Members at Closing a Registration
Rights Agreement in the form attached hereto as Exhibit 12.

13. SURVIVAL AND INDEMNIFICATION.

     13.1 Survival of Representations and Warranties. All of the
representations, warranties, covenants, and agreements including but not limited
to the restrictive covenants and the indemnification provisions contained in
this Agreement are material and have been relied upon by the Parties hereto and
shall survive the Closing. The representations and warranties contained herein
shall not be affected by any investigation, verification or examination by any
Party or by anyone on behalf of such Party.


--------------------------------------------------------------------------------

     13.2 Indemnification Provisions for the Benefit of PainCare and the
Subsidiary. In the event of: (a) a misrepresentation (or in the event any third
party alleges facts that, if true, would mean a misrepresentation) of any of the
Sellers’ representations and/or warranties contained in this Agreement; (b) a
breach (or in the event any third party alleges facts that, if true, would mean
a breach) of any of the Sellers’ covenants contained in this Agreement or any
other agreement executed in connection herewith; or (c) any Liability or Claim
against the Company, the Business or the Purchased Assets of any nature
whatsoever accrued or existing as of the Closing Time or related to actions of
the Sellers or arising out of the Company or its Business which occurred prior
to the Closing Time, which is not reflected on the Disclosure Schedules and
accepted by the Purchaser, then the Sellers shall jointly and severally
indemnify PainCare and Subsidiary from and against any Adverse Consequences
PainCare and Subsidiary may suffer through and after the date of the Claim for
indemnification resulting from, arising out of, relating to, in the nature of,
or caused by the misrepresentation or breach (or alleged breach) or
non-disclosed or non-accepted Liability. No provision of this Agreement,
including but not in any way limited to, any “Knowledge” qualifiers or
materiality standards in the representations and warranties of the Sellers,
shall have any effect on the Sellers’ indemnity for any Liability arising prior
to the Closing Time.

     13.3 Indemnification Provisions for the Benefit of the Sellers. In the
event of a misrepresentation or breach (or in the event any third party alleges
facts that, if true, would mean a misrepresentation or breach) of any of
PainCare’s or Subsidiary’s representations, warranties, and covenants contained
in this Agreement, then PainCare and Subsidiary shall jointly and severally
indemnify the Sellers from and against any Adverse Consequences the Sellers may
suffer through and after the date of the claim for indemnification resulting
from, arising out of, relating to, in the nature of, or caused by the breach (or
the alleged breach).

13.4 Matters Involving Third Parties.

     (a) Notification. If any third party shall notify any Party (the
“Indemnified Party”) with respect to any matter (a “Third Party Claim”) which
may give rise to a claim for indemnification against the other Party (the
“Indemnifying Party”) pursuant to this Section, then the Indemnified Party shall
promptly notify the Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
the Indemnifying Party thereby is prejudiced and then only to the extent that
the Indemnifying Party is actually prejudiced.

     (b) Defense by Indemnifying Party. The Indemnifying Party shall have the
right to defend the Indemnified Party against the Third Party Claim with counsel
of its choice satisfactory to the Indemnified Party so long as: (i) the
Indemnifying Party notifies the Indemnified Party in writing within ten (10)
business days after the Indemnified Party has given notice of the Third Party
Claim that the Indemnifying Party will indemnify the Indemnified Party from and
against any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim; (ii) the Indemnifying Party provides the Indemnified


--------------------------------------------------------------------------------

Party with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have the financial resources to defend against the Third
Party Claim and fulfill the Indemnifying Party’s indemnification obligations
hereunder; (iii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief; (iv) settlement of, or an adverse
judgment with respect to, the Third Party Claim is not, in the good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice adverse to the continuing business interests of the Indemnified Party;
and (e) the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently.

     (c) Satisfactory Defense. So long as the Indemnifying Party is conducting
the defense of the Third Party Claim in accordance with Section 10.4(b) above:
(i) the Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third Party Claim; (ii) the
Indemnified Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnifying Party (not to be withheld or delayed unreasonably);
and (iii) the Indemnifying Party will not consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnified Party (not to be withheld or delayed
unreasonably) and any such settlement must include a complete release of the
Indemnified Party.

     (d) Conditions. In the event any of the conditions in Section 13.4.2 above
is or becomes unsatisfied, however: (i) the Indemnified Party may defend
against, and consent to the entry of any judgment or enter into any settlement
with respect to, the Third Party Claim in any manner it reasonably may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith); (ii) the
Indemnifying Party will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third Party Claim (including
reasonable attorneys’ fees and expenses); and (iii) the Indemnifying Party will
remain responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim to the fullest extent provided in this Section 13.

     (e) Materiality. Notwithstanding any provision in this Agreement to the
contrary, the indemnifying Party’s obligation to indemnify the Indemnified Party
in connection with a breach of any representation, warranty, covenant or other
agreement included in this Agreement, and the amount of damages to be
indemnified, shall be determined without regard to any “material”, “materiality”
(or correlative meaning) or Material Adverse Effect qualifications, provisions
or exceptions set forth in such representation, warranty, covenant or other
agreement, each of which shall be deemed to be given for the purposes of this
Section 13 as though there were no such qualifications, provisions or
exceptions.

     13.5 Limitation. The indemnification provisions set forth in this Section
13 shall be limited to all claims in excess of Twenty Five Thousand and No/100
Dollars ($25,000) (the “Threshold”). Once a claim exceeds the Threshold, if a
Party is entitled to

- 40 -


--------------------------------------------------------------------------------

indemnification under this Section 13, such Party shall recover all appropriate
funds from the first dollar of damages. Further, the indemnitors shall not be
liable for any liabilities resulting from claims that are covered by any
insurance policy or other indemnity or contribution agreement unless, and only
to the extent that, the full limit of such insurance policy, indemnity or
contribution agreement has been exceeded. The Party entitled to indemnification
shall have a duty to mitigate its damages. Notwithstanding the foregoing, a
Party’s obligation to indemnify under this Section 13 shall be limited to an
amount equal to Fifteen Million and No/100 Dollars ($15,000,000); provided,
however, that such cap shall not be applicable to Sections 4.1, 4.5, 4.6, 4.8,
4.18, 4.21, 4.23, 4.24, 4.25, 4.30, 4.32, 4.33, 4.34 and 4.35.

14. MISCELLANEOUS

     14.1 Disclosure Schedules. The Disclosure Schedules shall not vary, change
or alter the language of the representations and warranties contained in this
Agreement and, to the extent the language in the Disclosure Schedules does not
conform in every respect to the language of such representations and warranties,
such language shall be disregarded and be of no force or effect.

14.2 Assignment; Parties in Interest.

     (a) Assignment. Except as expressly provided herein, the rights and
obligations of a Party hereunder may not be assigned, transferred or encumbered
without the prior written consent of the other Party.

     (b) Parties in Interest. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto. Nothing contained herein shall be deemed to
confer upon any other Person any right or remedy under or by reason of this
Agreement.

     14.3 Notice. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (a) personally delivered; (b)
sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; or (c) sent to the parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier service. The
respective addresses to be used for all such notices, demands or requests are as
follows:

(a) If to the Purchaser, to:

PainCare Holdings, Inc.
1030 North Orange Avenue
Suite 105 Orlando, Florida 32801
Attention: Chief Executive Officer


--------------------------------------------------------------------------------

With a copy to:


McDermott Will & Emery LLP
201 S. Biscayne Boulevard
Suite 2200
Miami, Florida 33131
Attention: Jerry Sokol, Esq.


or to such other Person or address as the Purchaser shall furnish to the Sellers
in writing.

(b) If to the Sellers, to:


11921 Rockville Pike
Suite 505
Rockville, Maryland 20852
Attention: Prabaal Dey, M.D.


With a copy to:


Crowell & Moring, LLP
1001 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
Attention: Mark Eaton, Esq.


or to such other Person or address as the Sellers shall furnish to the Purchaser
in writing.

     If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal. Any Party
to this Agreement may change its address for the purposes of this Agreement by
giving notice thereof in accordance with this Section.

     14.4 Entire Agreement. This instrument embodies the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and there have been and are no agreements, representations or warranties between
the parties other than those set forth or provided for herein.

     14.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Executed signature pages
transmitted via facsimile shall be deemed binding as originals.

- 42 -


--------------------------------------------------------------------------------

     14.6 Headings. The headings in this Agreement are inserted for convenience
only and shall not constitute a part hereof.

     14.7 Governing Law; Jurisdiction. This Agreement, and all proceedings
hereunder, shall be governed by and construed in accordance with the domestic
laws of the State of Florida without giving effect to any choice or conflict of
law provision or rule (either of the State of Florida or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Florida. Each Party to this Agreement hereby submits to exclusive
jurisdiction of any state or federal court within Orange County, Florida for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Each Party to this Agreement hereby
irrevocably waives, to the fullest extent permitted by law, any objections which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum

     14.8 Attorneys’ Fees. In the event of any suit under this Agreement or
otherwise between the parties hereto, the prevailing Party shall be entitled to
all reasonable attorney’s fees and costs, including allocated costs of in-house
counsel, to be included in any judgment recovered. In addition, the prevailing
Party shall be entitled to recover reasonable attorney’s fees and costs,
including allocated costs of in-house counsel, incurred in enforcing any
judgment arising from a suit under this Agreement. This post-judgment attorney’s
fees and costs provision shall be severable from the other provisions of this
Agreement and shall survive any judgment on such suit and is not to be deemed
merged into the judgment.

     14.9 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence and all waivers must be in writing,
signed by the waiving Party, to be effective.

     14.10 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

     14.11 Expenses. Except as set forth herein, each of the Parties will bear
its or his own costs and expenses (including, but not limited to, legal and
accounting fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.

     14.12 Further Assurances. Each Party shall, at the reasonable request of
any other Party hereto, execute and deliver to such other Party all such further
instruments,

- 43 -


--------------------------------------------------------------------------------

assignments, assurances and other documents, and take such actions as such other
Party may reasonably request in connection with the carrying out the terms and
provisions of this Agreement.

     14.13 Construction. Any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“including” shall mean including without limitation. Nothing in the Disclosure
Schedule shall be deemed adequate to disclose an exception to a representation
or warranty made herein, unless the Disclosure Schedule identifies the exception
with reasonable particularity. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from nor mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.

     14.14 Survival. All of the representations, warranties, covenants and
agreements made by the Parties in this Agreement or pursuant hereto in any
certificate, instrument or document shall survive the consummation of the
transactions described herein shall survive for all applicable statute of
limitations (except as otherwise specifically provided herein), and may be fully
and completely relied upon by the Sellers and Purchasers, as the case may be,
notwithstanding any investigation heretofore or hereafter made by any of them or
on behalf of any of them, and shall not be deemed merged into any instruments or
agreements delivered at Closing or thereafter.

     14.15 Incorporation of Exhibits and Schedules. The exhibits and schedules
(including the Disclosure Schedules) identified in this Agreement and the
recitals first set forth above are incorporated herein by reference and made a
part hereof.

15. DEFINITIONS. All capitalized words that are not capitalized for purposes of
grammar and which are not defined in the text of this Agreement are defined
terms with their definitions set forth on Exhibit 1.

     [THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

- 44 -


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date.

“Company”  “Purchaser”    Center for Pain Management ASC, LLC  PainCare
Holdings, Inc.  By: /s/ P. Bobby Dey  By: /s/ Mark Szporka  Attest:  Attest:   
PainCare Surgery Center III, Inc.    By: /s/ Mark Szporka    Print: Mark
Szporka    Title: Chief Financial Officer 


“Members”


MARK H. COLEMAN, M.D.
Signature /s/ Mark H. Coleman
Print: Mark H. Coleman

MARC A. LOEV, M.D.
Signature: /s/ Marc A. Loev
Print: Marc A. Loev


P. BOBBY DEY, M.D.
Signature /s/ P. Bobby Dey
Print: P. Bobby Dey

LESTER A. ZUCKERMAN, M.D.
Signature:/s/Lester A. Zuckerman
Print: Lester A. Zuckerman


- 45 -


--------------------------------------------------------------------------------

Exhibits

Exhibit 1 – Definitions

Exhibit 3.5(a) – Promissory Note Exhibit 3.5(b) -- Guaranty Exhibit 3.7 – Escrow
Agreement

Exhibit 12 – Registration Rights Agreement

Schedules        Disclosure Schedule  1.1(a)  Cash and Cash Equivalents and
Accounts Receivable  Disclosure Schedule  1.1(b)  Personal Property  Disclosure
Schedule  1.1(h)  Licenses and Permits  Disclosure Schedule  1.1(m)  Real
Property Leases  Disclosure Schedule  1.1(p)  Facility Agreements  Disclosure
Schedule  1.2  Excluded Assets  Disclosure Schedule  2.1(a)  Certain
Liabilities  Disclosure Schedule  3.4(a)  Transaction Related Adjustments 
Disclosure Schedule  3.5  Allocation of Purchase Price  Disclosure Schedule 
4.3  Tax Matters  Disclosure Schedule  4.4(a)  Compliance  Disclosure Schedule 
4.4(b)  Licenses and Permits – Compliance  Disclosure Schedule  4.4(a) 
Marketable Title  Disclosure Schedule  4.6  Insurance  Disclosure Schedule 
4.7(a)  Personal Property Leases  Disclosure Schedule  4.7(e)  Contracts with
Affiliates and Certain Others  Disclosure Schedule  4.7(k)  Indemnification
Claims  Disclosure Schedule  4.7(l)  Suppliers and Payors  Disclosure Schedule 
4.8  Employee Benefit Plans  Disclosure Schedule  4.9  Intellectual Property 
Disclosure Schedule  4.10  Product Warranty and Product Liability  Disclosure
Schedule  4.13  Financial Statements  Disclosure Schedule  4.14  Changes Since
Date of Recent Balance Sheet  Disclosure Schedule  4.15  Company and Affiliates 
Disclosure Schedule  4.16  Liabilities  Disclosure Schedule  4.17  Accounts
Receivable  Disclosure Schedule  4.18  Environmental Matters  Disclosure
Schedule  4.19  Personnel  Disclosure Schedule  4.20  Bank Accounts  Disclosure
Schedule  4.21  Tax Matters  Disclosure Schedule  4.22  Litigation  Disclosure
Schedule  4.23  Health Care Compliance  Disclosure Schedule  4.26  Medical
Staff  Disclosure Schedule  4.27  Medical Providers  Disclosure Schedule  4.28 
Third-party Payors  Disclosure Schedule  4.31  Staff Privileges  Disclosure
Schedule  4.33  HIPAA 



--------------------------------------------------------------------------------

EXHIBIT 1


DEFINITIONS


     For purposes of this Agreement, the following terms shall have the meanings
set forth below:

     “Accounts Receivable” means the accounts receivable of the Sellers
determined in accordance with GAAP with respect to the Business operations of
the Company arising from the rendering of services to patients through the
Closing Time, including, without limitation, those from private pay patients,
private insurance payors, third party payors and governmental programs.

“Adjustment Payment Date” has the meaning set forth in Section 3.4(b) .

     “Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, complaints, claims, demands, injunctions, judgments, orders,
decrees, rulings, damages, dues, penalties, fines, costs, amounts paid in
settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and fees,
including court costs and reasonable attorneys’ fees and expenses.

     “Affiliate” shall mean, with respect to any Person: (a) any corporation,
proprietorship, partnership, limited liability company, or any other business
entity whatsoever that, directly or indirectly, owns or controls, is under
common ownership or control with, or is owned or controlled by, such Person; and
(b) if the Person is an individual, any other individual who is related to such
Person. For the purposes of this definition, the terms “controls,” “is
controlled by” and “is under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. Neither PainCare nor Subsidiary is an
Affiliate of the Sellers for purposes of this Agreement and the Sellers are not
an Affiliate of PainCare or Subsidiary for purposes of this Agreement.

     “Agreed Closing Time Working Capital Position” “Net Working Capital
Statement” has the meaning set forth in Section 3.4(b) .

“Agreement” has the meaning set forth in the Preamble. “Assumed Liabilities” has
the meaning set forth in Section 2.1. “Band Amount” has the meaning set forth in
Section 3.4(b) . “Business” has the meaning set forth in the Recitals.

“Business Records” has the meaning set forth in Section 1.1(d) .

- 2 -


--------------------------------------------------------------------------------

     “Billing Services Agreement” means that certain Billing Services Agreement
entered into effective as of September 26, 2005 by and among PainCare, the
Subsidiary and Pain Management Billing, LLC.

    “Centers” has the meaning set forth in the Recitals. “CERCLA” has the
meaning set forth in Section 4.17. “Closing Cash” has the meaning set forth in
Section 3.1.

    “Closing Conditions” has the meaning set forth in Section 10. “Closing
Consideration” has the meaning set forth in Section 3.1. “Closing Shares” has
the meaning set forth in Section 3.1. “Closing Time” has the meaning set forth
in Section 10.

    “Code” has the meaning set forth in Section 3.5.

     “Commission” means the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

     “Company Representative” has the meaning set forth in Section 3.4(b) .
“Competitive Business Opportunity” has the meaning set forth in Section 6.1(f).

     “Contracts” has the meaning set forth in Section 1.1(f) .

     “Disclosure Schedule(s)” means the disclosure schedules accompanying this
Agreement.

     “Discussion Period” has the meaning set forth in Section 3.4(b) . “Dr.
Coleman” has the meaning set forth in the Preamble. “Dr. Dey” has the meaning
set forth in the Preamble.

     “Dr. Loev” has the meaning set forth in the Preamble.

     “Dr. Zuckerman” has the meaning set forth in the Preamble.

     “Employee Benefit Plan” means any: (a) nonqualified deferred compensation
or retirement plan or arrangement which is an Employee Pension Benefit Plan; (b)
qualified defined contribution retirement plan or arrangement which is an
Employee Pension Benefit Plan; (c) qualified defined benefit retirement plan or
arrangement which is an Employee Pension Benefit Plan (including any
Multiemployer Plan); (d) Employee Welfare Benefit Plan; or (e) any bonus,
incentive, severance, stock option, stock purchase, short-term disability plan
or other material fringe benefit plan, program or

- 3 -


--------------------------------------------------------------------------------

arrangement, including policies concerning holidays, vacations and salary
continuation during short absences for illness or otherwise.

     “Environmental Laws” has the meaning set forth in Section 4.17.

     “ERISA” has the meaning set forth in Section 1.1(f) .

     “Excluded Liabilities” has the meaning set forth in Section 4.8. “Execution
Date” has the meaning set forth in the Preamble. “Extended Time” has the meaning
set forth in Section 10. “Facility Agreements” has the meaning set forth in
Section 1.1(p) .

     “Final Closing Time Working Capital Position” has the meaning set forth in
Section 3.3(b) .

     “Florida Securities Act” means the Florida Securities and Investor
Protection Act, as amended.

     “GAAP” has the meaning set forth in Section 3.4(b) .

     “Government Entities” has the meaning set forth in Section 2.11.

     “Guaranty” has the meaning set forth in Section 3.5.

     “HIPAA” has the meaning set forth in Section 4.34.

     “Indemnified Party” has the meaning set forth in Section 13.4(a) .
“Indemnifying Party” has the meaning set forth in Section 13.4(b) .
“Intellectual Property” has the meaning set forth in Section 1.1(e) .
“Inventory” has the meaning set forth in Section 1.1(c) .

     “IRS” has the meaning set forth in Section 3.5.

     “Knowledge” an individual will be deemed to have “Knowledge of a particular
fact or other matter if:

     (a) such individual is actually aware of such fact or other matter; or

     (b) a prudent individual could be expected to discover or otherwise become
aware of such fact or other matter in the course of conducting a reasonable
investigation concerning the existence of such fact or other matter.


--------------------------------------------------------------------------------

      A Person (other than an individual) will be deemed to have “Knowledge” of
a particular fact or other matter if the Member or any individual who is a
serving, or who has at any time served, as a director, officer, partner,
executor, or trustee of such Person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.

     “Laws” has the meaning set forth in Section 2.11. “Liability” has the
meaning set forth in Section 2.1. “Licenses” has the meaning set forth in
Section 1.1(h) . “Lien” has the meaning set forth in Section 4.5. “Litigation”
has the meaning set forth in Section 2.6.

     “Management Agreement” means that certain Management Agreement entered into
effective as of September 26, 2005 by and among PainCare, the Subsidiary and DLZ
Management Company, LLC, a Maryland limited liability company.

     “Material Adverse Effect” means any circumstances, state of facts or
matters, which have, or might reasonably be expected to have, a material adverse
effect in respect of the Business’ operations, properties, assets, condition
(financial or otherwise), results, plans, strategies or prospects.

     “Medical Waste” has the meaning set forth in Section 4.36. “Medical Waste
Law” has the meaning set forth in Section 4.36. “Members” has the meaning set
forth in the Preamble.

     “MWTA” has the meaning set forth in Section 4.36.

     “Net Working Capital” has the meaning set forth in Section 3.4(b) .

     “Net Working Capital Statement” has the meaning set forth in Section 3.4(b)
.

     “Objection Period” has the meaning set forth in Section 3.4(b) .

     “Option Agreement” means that certain Option Agreement by and among
PainCare, Michael J. Daly, M.D., Ira Kornbluth, M.D. and Ali El-Mohandes, M.D.

     “Orders” has the meaning set forth in Section 2.11.

     “Ordinary Course of Business” an action taken by a Person will be deemed to
have been taken in the Ordinary Course of Business only if that action:

- 5 -


--------------------------------------------------------------------------------

     (a) is consistent in nature, scope and magnitude with the past practices of
such Person and is taken in the ordinary course of the normal, day-to-day
operations of such Person;

     (b) does not require authorization by the board of directors, members,
stockholders or partners of such Person (or by any Person or group of Persons
exercising similar authority) and does not require any other separate or special
authorization of any nature; and

     (c) is similar in nature, scope and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal, day-to-day operations of other Persons that are in the same line of
business as such Person.

     “PainCare” has the meaning set forth in the Preamble.

     “PainCare Shares” means any share of common stock, $.0001 par value per
share, of PainCare delivered to the Company pursuant to this Agreement.

     “PainCare Stock Pledge Agreement” means that certain Stock Pledge Agreement
entered into effective as of September 26, 2005 by and among PainCare and the
Members.

     “Party(ies)” has the meaning set forth in the Preamble.

     “Patient(s)” has the meaning set forth in Section 1.1(n) .

    “Patient Information” has the meaning set forth in Section 1.1(n) .

     “Patient Records” “Medical Waste” has the meaning set forth in Section
4.37.

     “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a limited liability company or partnership, a trust, a
joint venture, an unincorporated organization, any other form of entity
whatsoever, or a governmental entity (or any department, agency, or political
subdivision thereof).

     “Prepaid Items” has the meaning set forth in Section 1.1(l) . “Products”
has the meaning set forth in Section 4.9. “Promissory Note” has the meaning set
forth in Section 3.5. “Purchased Assets” has the meaning set forth in Section
1.1(a) . “Purchase Price Consideration” has the meaning set forth in Section
3.1. “Purchaser” has the meaning set forth in the Preamble.

     “Purchaser Material Adverse Effect” has the meaning set forth in Section
5.1.

- 6 -


--------------------------------------------------------------------------------

     “Real Property Leases” has the meaning set forth in Section 1.1(m) .
“Recent Balance Sheet” has the meaning set forth in Section 4.12. “Recent
Statement of Operations” has the meaning set forth in Section 4.12.

     “Registration Rights Agreement” means that certain Registration Rights
Agreement entered into effective as of September 26, 2005 by and among PainCare
and the Member, in the form attached hereto as Exhibit 12.

     “Restricted Period” has the meaning set forth in Section 6.1.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.

     “Security Interest” means any lien, claim, encumbrance, mortgage,
hypothecation, pledge, or other security interest, excluding purchase money
security interests arising in the Ordinary Course of Business and liens arising
by operation of law for Taxes not yet due and payable.

     “Sellers” has the meaning set forth in the Preamble. “Set-off Notice” has
the meaning set forth in Section 13.6. “Subsidiary” has the meaning set forth in
the Preamble.

      "Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, production, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including interest, penalty, or additions thereto, whether disputed or not, and
whether or not accrued on the Financial Statements.

     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

     “Third Party Claims” has the meaning set forth in Section 13.4(a) .
“Termination and Rescission” has the meaning set forth in Section 10. “Waste”
has the meaning set forth in Section 4.17.

- 7 -


--------------------------------------------------------------------------------